Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of this 24th day of April, 2006 (the “Effective Date”), by and between STARWOOD
CMBS I LLC, a Delaware limited liability company (“Seller”), and
NOBLE-DIAMONDROCK PERIMETER CENTER OWNER, LLC, a Delaware limited liability
company (“Purchaser”).  Seller and Purchaser are sometimes referred to herein
individually as a “Party”, and collectively as the “Parties”.

WHEREAS, Seller is the owner of the hotel facility located at 7 Concourse
Parkway, Atlanta, Georgia, and commonly known as The Westin Atlanta North at
Perimeter (the “Hotel”), as more specifically described in this Agreement.

WHEREAS, Seller desires to sell the Hotel to Purchaser, and Purchaser desires to
purchase the Hotel from Seller, on the terms set forth in this Agreement.

WHEREAS, Franchisor (as defined herein), which is a Starwood Entity (as defined
herein), will franchise the Hotel to Purchaser after the Closing (as defined
herein) pursuant to the New Franchise Agreement (as defined herein) to be
entered into at the Closing.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

I. DEFINITIONS

A.      Definitions.  In addition to the terms defined above in the introduction
and recitals to this Agreement, the following terms when used in this Agreement
shall have the meanings set forth in this Section I.A.

“Accounts Receivable” means all amounts which Seller is entitled to receive from
the Business which are not paid as of the Closing, including, without
limitation, charges for the use or occupancy of any guest, conference or banquet
rooms or other facilities at the Hotel prior to Closing, any restaurant, bar or
banquet services, or any other goods or services provided by or on behalf of
Seller at the Hotel prior to Closing, but expressly excluding all (i) credit
card charges, checks and other instruments which Seller has submitted for
payment as of the Closing, and (ii) items of income otherwise prorated pursuant
to Section XI.B or XI.C.1.

“Accrued PTO” means, with respect to any Employee, the salary and wages which
such Employee is entitled to receive for any personal time off accrued or earned
but unused by such Employee as of the time in question, together with all
employment taxes with respect thereto, including, without limitation, any
withholding and employer contributions required under Applicable Law.

--------------------------------------------------------------------------------




“ADA Remediation Obligations” has the meaning set forth in the Limited Joinder
attached hereto.

“ADA Settlement Agreement” means that certain Settlement Agreement and Release
of Claims by and between Felix Esposito and Access 4 All, Inc. and Starwood CMBS
I, LLC and Starwood Operator I, LLC, a copy of which is set forth in Schedule
I.A.

“Affiliate” means, with respect to the Person in question, any other Person
that, directly or indirectly, (i) owns or controls fifty percent (50%) or more
of the outstanding voting and/or equity interests of such Person, or (ii)
controls, is controlled by or is under common control with, the Person in
question. For the purposes of this definition, the term “control” and its
derivations means having the power, directly or indirectly, to direct the
management, policies or general conduct of business of the Person in question,
whether by the ownership of voting securities, contract or otherwise.

“Anti-Terrorism Laws” means Executive Order 13224 issued by the President of the
United States, the USA PATRIOT Act, and all other present and future Applicable
Laws addressing or in any way relating to terrorist acts and acts of war.

“Applicable Law” means (i) all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority,
stock exchange, board of fire underwriters and similar quasi-governmental
authority, and (ii) any judgment, injunction, order or other similar requirement
of any court or other adjudicatory authority, in effect at the time in question
and in each case to the extent the Person or property in question is subject to
the same.

“Assumed Liabilities” has the meaning set forth in Section II.C.

“Beverage Services Agreement” has the meaning set forth in Section VIII.C.1.

“Bookings” has the meaning set forth in Section II.A.16.

“Books and Records” has the meaning set forth in Section II.A.13.

“Broker” means Hodges Ward Elliott, Inc.

“Business” means the lodging business and all activities related thereto
conducted at the Hotel, including, without limitation, (i) the rental of any
guest, conference or banquet rooms or other facilities at the Hotel, (ii) the
operation of any restaurant, food service, bar or banquet services, together
with all other goods and services provided at the Hotel, (iii) the rental of any
commercial or retail space to tenants at the Hotel, (iv) the maintenance and
repair of the Real Property and tangible Personal Property, (v) the employment
of the Employees, and (vi) the payment of Taxes.

“Business Day” means any day other than a Saturday, Sunday or federal legal
holiday.

“Casualty” has the meaning set forth in Section XIV.A.

“Closing” has the meaning set forth in Section X.A.

2

--------------------------------------------------------------------------------




“Closing Condition Failure” means any Mutual Closing Condition Failure,
Purchaser Closing Condition Failure, or Seller Closing Condition Failure which
has not been waived by the applicable Party.

“Closing Date” has the meaning set forth in Section X.A.

“Closing Escrow” has the meaning set forth in Section X.B.

“Closing Escrow Agreement” has the meaning set forth in Section X.B.

“Closing Statement” has the meaning set forth in Section XI.A.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations, rulings and guidance issued by the Internal Revenue
Service.

“Compensation” means, with respect to any Employee, all salary and wages which
such Employee is entitled to receive at the time in question, together with all
employment taxes with respect thereto, including, without limitation, any
withholding and employer contributions required under Applicable Law, but
expressly excluding all other compensation accrued or payable to such Employee,
including, without limitation, any (i) bonus or incentive compensation;
(ii) Accrued PTO, sick days and personal days; and (iii) health, welfare and
other benefits provided to such Employee under any Seller Employee Plans, and
employer contributions to, and amounts paid or accrued under, any Seller
Employee Plans for the benefit of such Employee.

“Condemnation” has the meaning set forth in Section XIV.B.

“Confidentiality Agreement” means that certain Confidentiality Agreement dated
March 11, 2005, by and between Starwood and Purchaser (or an Affiliate thereof).

“Contracts” means, collectively, the Equipment Leases and the Operating
Agreements, but expressly excluding the National/Regional Operating Agreements.

“Cut-Off Time” has the meaning set forth in Section XI.B.

“Data Room Web Site” has the meaning set forth in Section IV.A.3.

“Deed” means the special or limited warranty deed delivered by Seller to
Purchaser pursuant to Section X.C.1.b.

“Deposit” has the meaning set forth in Section III.B.1.

“Earnest Money” means, at the time in question, the amounts then deposited with
Escrow Agent in respect of the Deposit, together with all interest and any other
amounts earned thereon; provided, however, if the Closing is delayed beyond the
initial scheduled Closing Date set forth in Section X.A for any reason which is
not due to a Purchaser Default or a Seller Closing Condition Failure, but Seller
is thereafter entitled to receive and retain the Earnest Money pursuant to the
terms of this Agreement, the Earnest Money shall not in such instance include
any interest earned thereon, and all such interest shall be remitted to
Purchaser upon disbursement of the Earnest Money.

3

--------------------------------------------------------------------------------




“Earnest Money Escrow Agreement” has the meaning set forth in Section III.B.1.

“Easement Agreements” means (i) that certain Development and Easement Agreement
dated as of July 3, 2001 and recorded in Deed Book 30640, Page 8, Fulton County,
Georgia, Records; (ii) that certain Air Rights Agreement dated as of July 3,
2001 and recorded in Deed Book 30640, Page 42, aforesaid records; and (iii) that
certain Guest Passes Agreement dated as of July 3, 2001 and recorded in Deed
Book 30640, Page 106, aforesaid records.

“Employees” means, at the time in question, all persons employed full-time or
part-time at the Hotel by Seller, Starwood or any of their Affiliates.

“Employer” means Seller, Starwood or any of their Affiliates which is the
applicable employer of the Employees prior to Closing.

“Employment Agreements” has the meaning set forth in Section VII.A.9.b.

“Environmental Claims” means all claims for reimbursement, remediation,
abatement, removal, clean up, contribution, personal injury, property damage or
damage to natural resources made by any Governmental Authority or other Person
arising from or in connection with the (i) presence or actual or potential
spill, leak, emission, discharge or release of any Hazardous Substances over,
on, in, under or from the Property, or (ii) violation of any Environmental Laws
with respect to the Property.

“Environmental Laws” means any Applicable Laws which regulate the manufacture,
generation, formulation, processing, use, treatment, handling, storage,
presence, disposal, distribution or transportation, or an actual or potential
spill, leak, emission, discharge or release of any Hazardous Substances,
pollution, contamination or radiation into any water, soil, sediment, air or
other environmental media, including, without limitation, (i) the Comprehensive
Environmental Response, Compensation and Liability Act, (ii) the Resource
Conservation and Recovery Act, (iii) the Federal Water Pollution Control Act,
(iv) the Toxic Substances Control Act, (v) the Clean Water Act, (vi) the Clean
Air Act, and (vii) the Hazardous Materials Transportation Act, and similar state
and local laws, as amended as of the time in question.

“Environmental Liabilities” means all liabilities and obligations under any
Environmental Laws arising from or in connection with the Property, including,
without limitation, any obligations to obtain any licenses, permits or approvals
for the use, storage, or disposal of any Hazardous Substances, or to manage,
monitor, control, contain, remove, remedy, respond to, clean up or abate any
actual or potential spill, leak, emission, discharge or release of any Hazardous
Substances, pollution, contamination or radiation into any water, soil,
sediment, air or other environmental media.

“Environmental Reports” means those certain Environmental Reports set forth in
the Data Room Web Site prepared in connection with the transactions contemplated
herein with respect to the Real Property.

“Equipment Leases” has the meaning set forth in Section II.A.9.

“Escrow Agent” means the Title Company.

4

--------------------------------------------------------------------------------




“Exchange Party” has the meaning set forth in Section III.D.

“Excluded IT Systems” has the meaning set forth in Section II.B.7.

“Excluded Property” has the meaning set forth in Section II.B.

“Expense Reimbursement Amount” means an amount equal to the lesser of (i) One
Hundred Thousand and no/100 Dollars ($100,000.00), or (ii) the actual
out-of-pocket expenses incurred by Purchaser in connection with the transactions
contemplated by this Agreement, including, without limitation, the negotiation
of this Agreement and the performance of Purchaser’s due diligence review of the
Property and Business.

“F&B” has the meaning set forth in Section II.A.6.

“FF&E” has the meaning set forth in Section II.A.3.

“Franchisor” means Westin Hotel Management, L.P., a Delaware limited
partnership.

“Governmental Authority” means any federal, state or local government or other
political subdivision thereof, including, without limitation, any Person
exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the Person or property in question.

“Guest Ledger” means all charges accrued to the open accounts of any guests or
customers at the Hotel as of the Cut-Off Time for the use or occupancy of any
guest, conference or banquet rooms or other facilities at the Hotel, any
restaurant, bar or banquet services, or any other goods or services provided by
or on behalf of Seller at the Hotel.

“Hazardous Substances” means any hazardous or toxic substances, materials,
waste, pollutants or contaminants, whether in solid, semisolid, liquid or
gaseous form as defined in or regulated under any Environmental Laws, including,
without limitation, asbestos, toxic mold, radon, petroleum or petroleum
by-products and polychlorinated biphenyls.

“Hotel Guest Data” means all guest or customer profiles, contact information
(e.g., addresses, phone numbers, facsimile numbers and email addresses),
histories, preferences and any other guest or customer information in any
database of Starwood or its Affiliates, whether obtained or derived by Starwood,
Seller or their Affiliates from: (a) guests or customers of the Hotel or any
facility associated with the Hotel; (b) guests or customers of any other hotel
or lodging property (including any condominium or interval ownership properties)
owned, leased, operated, licensed or franchised by a Starwood Entity, or any
facility associated with such hotels or other properties (including restaurants,
golf courses and spas); or (c) any other sources and databases, including
Starwood brand websites, Starwood central reservations database, operational
data base (ODS), Starwood Preferred Guest Program, Starwood Vacation Ownership,
Starwood Integrated Property System, and the STARS Direct Program.

“Hotel Guest Information” means any guest profiles, contact information (e.g.,
addresses, phone numbers, facsimile numbers and email addresses), histories,
preferences and other information obtained in the Ordinary Course of Business
from guests of the Hotel during such guests’ stay at the Hotel or during such
guests’ use of the facilities associated with the Hotel.

5

--------------------------------------------------------------------------------




“Improvements” has the meaning set forth in Section II.A.2.

“Indemnification Claim” has the meaning set forth in Section XV.E.1.

“Indemnification Deductible” has the meaning set forth in Section XV.D.2.

“Indemnification Loss” means, with respect to any Indemnitee, any actual (and
not contingent) liability, damage (but expressly excluding any consequential and
punitive damages), loss, cost or expense, including, without limitation,
reasonable attorneys fees and expenses and court costs, incurred by such
Indemnitee as a result of the act, omission or occurrence in question.

“Indemnitee” has the meaning set forth in Section XV.E.1.

“Indemnitor” has the meaning set forth in Section XV.E.1.

“Inspections” has the meaning set forth in Section IV.A.2.

“Intellectual Property” has the meaning set forth in Section II.A.12.

“Inventoried Baggage” has the meaning set forth in Section XII.B.

“Inventoried Safe Deposit Box” has the meaning set forth in Section XII.A.

“IT Systems” has the meaning set forth in Section II.A.5.

“Knowledge” means (i) with respect to Seller, the actual knowledge of Mr. Thomas
Smith, a Senior Vice President, Joint Ventures and Dispositions at Starwood, Ms.
Laura Benner, a Vice President, Joint Ventures and Dispositions at Starwood, or
Marylouise Fitzgibbon, the general manager of the Hotel, each, without any duty
of inquiry or investigation, and expressly excluding the knowledge of any other
shareholder, partner, member, trustee, beneficiary, director, officer, manager,
employee, agent or representative of Seller or any of its Affiliates, and (ii)
with respect to Purchaser, (A) the actual knowledge of Mr. Mitesh B. Shah or Mr.
Rodney Williams, and expressly excluding the knowledge of any other shareholder,
partner, member, trustee, beneficiary, director, officer, manager, employee,
agent or representative of Purchaser or any of its Affiliates, (B) any matter
disclosed in any exhibits or schedules to this Agreement, (C) any matter
disclosed in any of the Seller Due Diligence Materials or any other documents or
materials provided by Seller to Purchaser in writing prior to Closing, and (D)
any matter disclosed by the Inspections or in the Purchaser Due Diligence
Reports. For the purposes of this definition, the term “actual knowledge” means,
with respect to any person, the conscious awareness of such person at the time
in question, and expressly excludes any constructive or implied knowledge of
such person.

“Land” has the meaning set forth in Section II.A.1.

“Letter of Intent” means that certain letter of intent, dated September 8, 2005,
and countersigned on September 9, 2005, as amended by that certain amendment to
the letter of intent, dated September 28, 2005, and countersigned on October 12,
2005, between Starwood and Purchaser (or an Affiliate thereof) outlining the
general terms of the transaction described in this Agreement.

6

--------------------------------------------------------------------------------




“Liability” means any liability, obligation, damage, loss, diminution in value,
cost or expense of any kind or nature whatsoever, whether accrued or unaccrued,
actual or contingent, known or unknown, foreseen or unforeseen.

“Licenses and Permits” has the meaning set forth in Section II.A.11.

“Liquor Licenses” has the meaning set forth in Section VIII.C.1. 

“Mandatory Unpermitted Exceptions” has the meaning set forth in Section V.C.

“Material Casualty” has the meaning set forth in Section XIV.A.1.

“Material Condemnation” has the meaning set forth in Section XIV.B.1.

“Material Contract” means any Contract requiring aggregate annual payments in
excess of Twenty-Five Thousand Dollars ($25,000) for any year during the term of
such Contract after the Closing.

“Mutual Closing Condition Failure” means a failure of a Mutual Closing
Condition.

“Mutual Closing Conditions” has the meaning set forth in Section IX.A.1.

“National/Regional Operating Agreements” has the meaning set forth in Section
II.B.3.

“New Franchise Agreement” means that certain license agreement for the Hotel to
be entered into at Closing in the form attached hereto as Exhibit B.

“New Survey Defect” has the meaning set forth in Section V.C.3.

“New Title and Survey Election Notice” has the meaning set forth in Section
V.C.3.

“New Title and Survey Objection Notice” has the meaning set forth in Section
V.C.3.

“New Title and Survey Response Notice” has the meaning set forth in Section
V.C.3.

“New Title Exception” has the meaning set forth in Section V.C.3.

“Notice” has the meaning set forth in Section XVI.A.1.

“Operating Agreements” has the meaning set forth in Section II.A.10.

“Ordinary Course of Business” means the ordinary course of business consistent
with Seller’s past custom and practice for the Business, taking into account the
facts and circumstances in existence from time to time.

“Permitted Exceptions” has the meaning set forth in Section V.C.2.

“Person” means any natural person, corporation, general or limited partnership,
limited liability company, association, joint venture, trust, estate,
Governmental Authority or other legal entity, in each case whether in its own or
a representative capacity.

“Personal Property” means the Property other than the Real Property.

7

--------------------------------------------------------------------------------




“Plans and Specifications” has the meaning set forth in Section II.A.14.

“Post-Due Diligence Disclosure” has the meaning set forth in Section XVI.N.

“Property” has the meaning set forth in Section II.A.

“Prorations” has the meaning set forth in Section XI.B.

“Purchase Price” has the meaning set forth in Section III.A.

“Purchaser 401(k) Plan” has the meaning set forth in Section VIII.D.6.

“Purchaser Closing Condition Failure” has the meaning set forth in Section
XIII.B.

“Purchaser Closing Conditions” has the meaning set forth in Section IX.B.1.

“Purchaser Closing Deliveries” has the meaning set forth in Section X.C.2.

“Purchaser Cure Period” has the meaning set forth in Section XIII.D.

“Purchaser Default” has the meaning set forth in Section XIII.C.

“Purchaser Documents” has the meaning set forth in Section VII.B.2.

“Purchaser Due Diligence Reports” has the meaning set forth in Section IV.A.4.

“Purchaser Indemnitees” means Purchaser and its Affiliates, Purchaser’s
Inspectors, and Purchaser’s agents and contractors, and each of their respective
shareholders, members, partners, trustees, beneficiaries, directors, officers
and employees, and the successors, permitted assigns, legal representatives,
heirs and devisees of each of the foregoing.

“Purchaser’s Inspectors” has the meaning set forth in Section IV.A.2.

“Real Property” has the meaning set forth in Section II.A.2.

“Rehired Employees” has the meaning set forth in Section VIII.D.2.

“Remediation Completion Date” has the meaning set forth in Section VIII.K.

“Remediation Objection Notice” has the meaning set forth in Section VIII.K.

“Remediation Objection Period” has the meaning set forth in Section VIII.K.

“Remediation Work” has the meaning set forth in Section VIII.K.

“Retail Merchandise” has the meaning set forth in Section II.A.7.

“Retained Employees” has the meaning set forth in Section VIII.D.1.

“Retained Liabilities” has the meaning set forth in Section II.D.

“Seller 401(k) Plan” has the meaning set forth in Section VIII.D.6.

8

--------------------------------------------------------------------------------




“Seller Closing Condition Failure” has the meaning set forth in Section XIII.D.

“Seller Closing Conditions” has the meaning set forth in Section IX.C.1.

“Seller Closing Deliveries” has the meaning set forth in Section X.C.1.

“Seller Cure Period” has the meaning set forth in Section XIII.B.

“Seller Default” has the meaning set forth in Section XIII.A.

“Seller Documents” has the meaning set forth in Section VII.A.2.

“Seller Due Diligence Materials” has the meaning set forth in Section IV.A.3.a.

“Seller Employee Plans” means all plans and programs maintained by or on behalf
of Employer for the health, welfare or benefit of any Employees and/or their
respective spouses, dependents or other qualified beneficiaries, including,
without limitation, the Seller 401(k) Plan.

“Seller Indemnitees” means Seller, Starwood, the Employer and their respective
Affiliates, and each of their respective shareholders, members, partners,
trustees, beneficiaries, directors, officers and employees, and the successors,
permitted assigns, legal representatives, heirs and devisees of each of the
foregoing.

“Seller’s Possession” means in the physical possession of any officer or
employee of any Starwood Entity who has primary or day-to-day responsibility for
the Business; provided, however, that any reference in this Agreement to
Seller’s Possession of any documents or materials expressly excludes the
possession of any such documents or materials that (i) are legally privileged or
constitute attorney work product, (ii) are subject to a confidentiality
agreement or to Applicable Law prohibiting their disclosure by any Starwood
Entity, or (iii) constitute confidential internal assessments, reports, studies,
memoranda, notes or other correspondence prepared by or on behalf of any officer
or employee of any Starwood Entity.

“SpectraSite Agreement” means that certain Agreement for Management of
Telecommunications Sites, dated March 20, 2000, from SpectraSite, as successor
in interest to  Apex Site Management, Inc., and Starwood, for  telecommunication
site management, as amended pursuant to that certain Amendment to Management
Agreement, dated October 31, 2000.

“Starwood” means Starwood Hotels & Resorts Worldwide, Inc., a Maryland
corporation.

“Starwood Entity” means Starwood, Seller or any of their respective Affiliates.

“Starwood Proprietary Marks” has the meaning set forth in Section II.B.2.

“Starwood Proprietary Property” has the meaning set forth in Section II.B.2.

“Supplies” has the meaning set forth in Section II.A.4.

“Survey” has the meaning set forth in Section V.B.

“Survey Defects” has the meaning set forth in Section V.C.1.

9

--------------------------------------------------------------------------------




“Survival Period” has the meaning set forth in Section XV.A.1.

“Tax-Free Exchange” has the meaning set forth in Section III.D.

“Taxes” means any federal, state, local or foreign, real property, personal
property, sales, use, room, occupancy, ad valorem or similar taxes, assessments,
levies, charges or fees imposed by any Governmental Authority on Seller with
respect to the Property or the Business, including, without limitation, any
interest, penalty or fine with respect thereto, but expressly excluding any (i)
federal, state, local or foreign income, capital gain, gross receipts, capital
stock, franchise, profits, estate, gift or generation skipping tax, or (ii)
transfer, documentary stamp, recording or similar tax, levy, charge or fee
incurred with respect to the transaction described in this Agreement.

“Tenant Leases” has the meaning set forth in Section II.A.8.

“Third-Party Claim” means, with respect to the Person in question, any claim,
demand, lawsuit, arbitration or other legal or administrative action or
proceeding against the Person in question by any other Person which is not an
Affiliate of the Person in question.

“Title Commitment” has the meaning set forth in Section V.A.

“Title Company” means Stewart Title of Colorado, Inc., through its offices at 50
South Steele Street, Suite 600, Denver, Colorado 80209.

“Title Exceptions” has the meaning set forth in Section V.C.1.

“Title Policy” has the meaning set forth in Section V.D.

“Trade Payables” has the meaning set forth in Section XI.B.13.

“Unfinished Remediation Items” has the meaning set forth in Section VIII.K.

“Unpermitted Exceptions” has the meaning set forth in Section V.C.1.

“WARN Act” means the Worker’s Adjustment and Retraining Notification Act, 29
U.S.C. §2101, et seq., as well as the rules and regulations thereto, set forth
in 20 CFR 639, et seq., and any similar state and local laws, as amended from
time to time, and any regulations, rules and guidance issued pursuant thereto.

“Warranties” has the meaning set forth in Section II.A.15.

II. THE PROPERTY AND LIABILITIES

A.      Description of the Property. Subject to the terms set forth in this
Agreement, at the Closing, Seller shall sell, convey, transfer, assign and
deliver to Purchaser, and Purchaser shall purchase and accept from Seller, all
right, title and interest of Seller in and to the property and assets set forth
in this Section II.A, but expressly excluding the Excluded Property
(collectively, the “Property”):

10

--------------------------------------------------------------------------------




          1.          Land. The land described in Schedule II.A.1, together with
all appurtenant easements, hereditaments and appurtenances thereunto and any
other rights and interests appurtenant thereto (the “Land”);

          2.          Improvements. All buildings, structures and other
improvements located on or affixed to the Land and all fixtures on the Land
which constitute real property under Applicable Law (collectively, the
“Improvements”; the Land and the Improvements are referred to collectively
herein as the “Real Property”);

          3.          FF&E. All fixtures (other than those which constitute
Improvements), furniture, furnishings, equipment, machinery, tools, vehicles,
appliances, art work and other items of tangible personal property which are
located at the Hotel and used primarily in the Business, or ordered for future
use at the Hotel as of the Closing, other than the Supplies, IT Systems, F&B,
Retail Merchandise, Books and Records and Plans and Specifications (the “FF&E”);

          4.          Supplies. All china, glassware and silverware, linens,
uniforms, engineering, maintenance, cleaning and housekeeping supplies, matches
and ashtrays, soap and other toiletries, stationery, menus, directories and
other printed materials, and all other similar supplies and materials, which are
located at the Hotel or ordered for future use at the Hotel as of the Closing
(the “Supplies”);

          5.          IT Systems. All computer hardware, telecommunications and
information technology systems located at the Hotel, and all computer software
used at the Hotel (subject to the terms of the applicable license agreement), to
the extent the same are transferable or the Parties obtain any consent necessary
to effectuate such a transfer, but expressly excluding the Excluded IT Systems
(the “IT Systems”);

          6.          Food and Beverage. All food and beverages (alcoholic and
non alcoholic) which are located at the Hotel (whether opened or unopened), or
ordered for future use at the Hotel as of the Closing, including, without
limitation, all food and beverages located in the guest rooms, but expressly
excluding any alcoholic beverages to the extent the sale or transfer of the same
is not permitted under Applicable Law (the “F&B”);

          7.          Retail Merchandise. All merchandise located at the Hotel
and held for sale to guests and customers of the Hotel, or ordered for future
sale at the Hotel as of the Closing, including, without limitation, the
inventory held for sale in any gift shop, pro shop or newsstand operated by
Seller or any Affiliate of Seller at the Hotel, but expressly excluding the F&B
(the “Retail Merchandise”);

          8.          Tenant Leases. All leases, subleases, licenses,
concessions and similar agreements, together with all amendments thereof and
supplements thereto, granting to any other Person the right to use or occupy any
portion of the Real Property, other than the Bookings, together with all
security deposits held by Seller thereunder, to the extent such security
deposits are transferable or the Parties obtain any consent necessary to
effectuate such a transfer (the “Tenant Leases”);

11

--------------------------------------------------------------------------------




          9.          Equipment Leases. All leases and purchase money security
agreements, together with all amendments thereof and supplements thereto, for
any equipment, machinery, vehicles, furniture or other personal property located
at the Hotel which are held by Seller or by an Affiliate of Seller and used
primarily in the Business, together with all deposits made by Seller thereunder,
to the extent the same and such deposits are transferable or the Parties obtain
any consent necessary to effectuate such a transfer (the “Equipment Leases”);

          10.        Operating Agreements. All maintenance, service and supply
contracts, booking and reservation agreements, credit card service agreements,
and all other similar agreements, together with all amendments thereof and
supplements thereto, for goods or services which are held by Seller or by an
Affiliate of Seller in connection with the Business, other than the Tenant
Leases, Equipment Leases, and the Licenses and Permits, together with all
deposits made or held by Seller thereunder, to the extent the same and such and
deposits are transferable or the Parties obtain any consent necessary to
effectuate such a transfer (the “Operating Agreements”);

          11.        Licenses and Permits. All licenses, permits, consents,
authorizations, approvals, registrations and certificates issued by any
Governmental Authority which are held by Seller or by an Affiliate of Seller
with respect to the Hotel, including, without limitation, the construction, use
or occupancy of the Hotel or the Business, together with any deposits made by
Seller thereunder, to the extent the same and such deposits are transferable or
the Parties obtain any consent necessary to effectuate such a transfer (the
“Licenses and Permits”);

          12.        Intellectual Property. All trademarks, trade names, service
marks and other intellectual property rights set forth in Schedule II.A.12 (the
“Intellectual Property”);

          13.        Books and Records. All books and records located at the
Hotel which relate exclusively to the Hotel or the Business, including, without
limitation financial statements which relate exclusively to the Hotel, but, in
each case, expressly excluding (a) all Hotel Guest Information, (b) all Hotel
Guest Data, and (c) all documents and other materials which (i) are legally
privileged or constitute attorney work product, (ii) are subject to a
confidentiality agreement or to Applicable Law prohibiting their disclosure by
any Starwood Entity, or (iii) constitute confidential internal assessments,
reports, studies, memoranda, notes or other correspondence prepared by or on
behalf of any officer or employee of any Starwood Entity, including, without
limitation, all (A) internal financial analyses, appraisals, tax returns,
financial statements of any Starwood Entity, (B) corporate or other entity
governance records, (C) Employee personnel files, and (D) any work papers,
memoranda, analysis, correspondence and similar documents and materials prepared
by or for any Starwood Entity in connection with the transaction described in
this Agreement (the “Books and Records”);

          14.        Plans and Specifications. All plans and specifications,
blue prints, architectural plans, engineering diagrams and similar items located
at the Hotel or in Seller’s Possession which relate exclusively to the Hotel
(the “Plans and Specifications”);

          15.        Warranties. All warranties and guaranties held by Seller
with respect to any Improvements or Personal Property, to the extent the same
are transferable or the Parties obtain any consent necessary to effectuate such
a transfer (the “Warranties”);

12

--------------------------------------------------------------------------------




          16.        Bookings.All bookings and reservations for guest,
conference and banquet rooms or other facilities at the Hotel as of the Closing,
together with all deposits held by Seller with respect thereto (the “Bookings”);

          17.        Guest Ledger. All Accounts Receivable comprising the Guest
Ledger as set forth in Section XI.C.1; and

          18.        Condemnation/Casualty Proceeds.  All awards, compensation
or proceeds payable in respect of a Condemnation or Casualty but only the extent
assigned to Purchaser pursuant to XIV.

B.      Excluded Property. Notwithstanding anything to the contrary in Section
II.A, the property, assets, rights and interests set forth in this Section II.B
(the “Excluded Property”) are excluded from the Property:

          1.          Cash. Except for deposits expressly included in Section
II.A, all cash on hand or on deposit in any house bank, operating account or
other account or reserve maintained in connection with the Business;

          2.          Starwood Proprietary Property. All (i) trademarks, trade
names, service marks, symbols, logos and other intellectual property rights held
by any Starwood Entity, except as set forth in Schedule II.A.12 (the “Starwood
Proprietary Marks”); (ii) signs and other fixtures and personal property at the
Hotel which bear any of the Starwood Proprietary Marks; (iii) Starwood Entity
internal management, operational, employee and similar manuals, handbooks and
publications; and (iv) Starwood Entity centralized systems and programs used in
connection with the Business, including, without limitation, the (A) sales and
marketing, (B) Starwood Preferred Guest program, and (C) purchasing systems and
programs (collectively, “Starwood Proprietary Property”).  Notwithstanding the
foregoing, it is contemplated that after Closing certain of the Starwood
Proprietary Property will continue to be utilized in the Business at the Hotel
pursuant to and subject to the terms of the New Franchise Agreement;

          3.          National/Regional Operating Agreements. All Operating
Agreements pursuant to which goods, services, licenses or other items are
provided to other hotels which are owned, leased or operated by any Starwood
Entity, in addition to the Hotel, other than the portion of the SpectraSite
Agreement applicable to the Hotel (which shall be included in the Contracts
assigned to Purchaser) (the “National/Regional Operating Agreements”), which
shall be terminated by Seller at Closing with respect to the Hotel at Seller’s
cost and expense.  Notwithstanding the foregoing, it is contemplated that after
the Closing certain of the National/Regional Operating Agreements will continue
to be utilized in the Business at the Hotel pursuant to and subject to the terms
of the New Franchise Agreement;

          4.          Third-Party Property. Any fixtures, personal property or
intellectual property owned by (i) the lessor under any Equipment Leases, (ii)
the supplier, vendor, licensor or other party under any Operating Agreements,
National/Regional Operating Agreements or Licenses and Permits, (iii) the tenant
under any Tenant Leases, (iv) any Employees, or (v) any guests or customers of
the Hotel;

13

--------------------------------------------------------------------------------




          5.          Hotel Guest Information and Data.  All Hotel Guest
Information and all Hotel Guest Data.  Notwithstanding the foregoing, it is
contemplated that after the Closing certain of the Hotel Guest Information and
Hotel Guest Data will continue to be utilized in the Business at the Hotel
pursuant to and subject to the terms of the New Franchise Agreement;

          6.          Operating Leases.  Any leases between Seller and a
Starwood Entity, each of which shall be terminated by Seller at Closing;

          7.          Excluded IT Systems. The computer hardware,
telecommunications and information technology systems, and computer software set
forth in Schedule II.B.7 (the “Excluded IT Systems”), which Seller shall have
the right to remove from the Hotel at or prior to Closing.  Notwithstanding the
foregoing, it is contemplated that after Closing certain of the Excluded IT
Systems will continue to be utilized in the Business at the Hotel pursuant to
and subject to the terms of the New Franchise Agreement; and

          8.          Accounts Receivable. All Accounts Receivable (other than
those comprising the Guest Ledger) as set forth in Section XI.C.2.

C.      Assumed Liabilities. At Closing, Purchaser shall assume all Liabilities
arising from, relating to or in connection with the Property or the Hotel,
including, without limitation, subject to Seller’s express representations and
warranties in Section VII.A, all Liabilities with respect to the condition of
the Property (regardless of whether such condition existed prior to or exists
after the Closing), including, without limitation, the design, construction,
engineering, maintenance and repair or environmental condition of the Property,
whether arising prior to or after the Closing, but expressly excluding the
Retained Liabilities (the “Assumed Liabilities”). The Parties rights and
obligations under this Section II.C shall survive the Closing.

D.      Retained Liabilities. At Closing, Seller shall retain all Liabilities
for (i) the payment of any amounts due and payable or accrued but not yet due or
payable prior to the Closing Date under the Tenant Leases, Contracts, Trade
Payables and Licenses and Permits, except to the extent Purchaser has received a
credit for such Liabilities under Section XI.B, (ii) any default under or any
amount payable under any operating agreements, tenant leases, equipment leases,
or other contracts that are held by Seller or any of its Affiliates in
connection with the Hotel or the Business and that are not assigned or
transferred to Purchaser, (iii) the payment of all Taxes due and payable or
accrued but not yet due or payable prior to the Closing, except to the extent
Purchaser has received a credit for such Taxes under Section XI.B, (iv) with
respect to the employment of any Employees to the extent arising or accruing or
earned prior to the Closing, including the payment of any Compensation, bonus or
incentive compensation, Accrued PTO, or sick or personal days due to such
Employees, except to the extent Purchaser has received a credit for such
Liabilities under Section XI.B, and (v) any claim for personal injury or
property damage to a Person (other than any Purchaser Indemnitee in connection
with any matter for which Purchaser is to indemnify the Seller Indemnitees
pursuant to Section IV.A.5) which injury or damage occurred prior to Closing and
is based on any event which occurred at the Property during the period of
Seller’s ownership of the Property, including, without limitation, the
litigation disclosed in the Seller Due Diligence Materials (the “Retained
Liabilities”). The Parties rights and obligations under this Section II.D shall
survive the Closing.

14

--------------------------------------------------------------------------------




III. PURCHASE PRICE

A.      Purchase Price.  The purchase price for the Property is Fifty Six
Million Five Hundred Thousand and no/100 Dollars ($56,500,000.00) (the “Purchase
Price”), which shall be adjusted at Closing for the Prorations pursuant to
Section XI.B, the Guest Ledger pursuant to Section XI.C.1, and as otherwise
expressly provided in this Agreement.  The Parties hereby agree that the
Purchase Price shall be allocated as follows:  Fifty Three Million One Hundred
Thousand and no/100 Dollars ($53,100,000.00) to the Real Property and Three
Million Four Hundred Thousand and no/100 Dollars ($3,400,000.00) to the Personal
Property.

B.      Earnest Money.

          1.          Deposit of Earnest Money.  Purchaser shall deposit with
Escrow Agent the amount of One Million Six Hundred Ninety Five Thousand and
no/100 Dollars ($1,695,000.00) (the “Deposit”) within two (2) Business Days
after the execution and delivery of this Agreement by the Parties. The Deposit
shall be held by Escrow Agent in escrow as earnest money pursuant to the escrow
agreement in the form attached hereto as Exhibit A, to be entered into among
Seller, Purchaser and Escrow Agent (the “Earnest Money Escrow Agreement”), and
delivered to Escrow Agent concurrently with the Deposit.  The Deposit shall be
non refundable to Purchaser, except as otherwise expressly provided in this
Agreement.  

          2.          Investment of Earnest Money. The Deposit shall be invested
in accordance with the Earnest Money Escrow Agreement upon Purchaser’s delivery
of the Deposit.

          3.          Disbursement of Earnest Money to Seller. At Closing,
Purchaser shall cause Escrow Agent to disburse the Earnest Money to Seller, and
Purchaser shall receive a credit against the Purchase Price in the amount of the
Earnest Money disbursed to Seller. If this Agreement is terminated for any
reason and Purchaser is not entitled to a refund of the Earnest Money under an
express provision of this Agreement, then Purchaser shall cause Escrow Agent to
disburse the Earnest Money to Seller no later than two (2) Business Days after
such termination.  This Section III.B.3 shall survive the termination of this
Agreement.

          4.          Refund of Earnest Money to Purchaser. If this Agreement is
terminated and Purchaser is entitled to a refund of the Earnest Money pursuant
an express provision of this Agreement, then Seller shall provide written notice
to Escrow Agent directing Escrow Agent to disburse the Earnest Money to
Purchaser no later than two (2) Business Days after such termination.  This
Section III.B.4 shall survive the termination of this Agreement.

C.      Payment of Purchase Price

          1.          Payment at Closing. At Closing, Purchaser shall pay to
Seller an amount equal to the Purchase Price (as adjusted pursuant to Section
III.A), less the Earnest Money disbursed to Seller. Purchaser shall cause the
wire transfer of funds to be received by Seller no later than 3:00 p.m. (Eastern
Time) on the Closing Date. If Seller receives the wire transfer of funds from
Purchaser after 3:00 p.m. (Eastern Time) and are unable to reinvest such funds
on the Closing Date, then as a condition to the completion of the Closing,
Purchaser shall pay interest on the amount of such funds from the Closing Date
until the next Business Day at the “prime rate” charged by Seller’s bank;
provided, however, that Purchaser shall not be required to pay such interest if
such funds were received after 3:00 p.m. (Eastern Time) due to a delay caused by
Seller.

15

--------------------------------------------------------------------------------




          2.          Method of Payment. All amounts to be paid by Purchaser to
Seller pursuant to this Agreement shall be paid by wire transfer of immediately
available U.S. federal funds.

D.      Like-Kind Exchange. Notwithstanding anything to the contrary in this
Agreement, Purchaser acknowledges and agrees that Seller shall have the right at
Closing, in lieu of receiving the Purchase Price for the sale of the Property,
to exchange the Property in a transaction intended to qualify as a tax-free
exchange under Section 1031 of the Code (the “Tax-Free Exchange”). If Seller
elects to effect a Tax-Free Exchange pursuant to this Section III.D, Seller
shall provide written notice to Purchaser at least five (5) Business Days prior
to Closing, in which case Seller shall enter into an exchange agreement and
other exchange documents with a “qualified intermediary” (as defined in Treas.
Reg. § 1.1031(k)-1(g)(4) of the Code) (the “Exchange Party”), pursuant to which
Seller shall assign all of its right, title and interest (but not their
liabilities or obligations) under this Agreement to the Exchange Party.
Purchaser shall execute and deliver such documents as may be reasonably required
to complete the transactions contemplated by the Tax-Free Exchange which are in
form and substance reasonably acceptable to Purchaser, and otherwise cooperate
with Seller in all reasonable respects to effect the Tax-Free Exchange.
Purchaser agrees that if Seller elects to effect a Tax-Free Exchange pursuant to
this Section III.D, at Closing, Purchaser shall pay the Purchase Price to the
Exchange Party and direct Escrow Agent to disburse the Earnest Money to the
Exchange Party. Notwithstanding the foregoing in this Section III.D, the
Tax-Free Exchange shall not diminish Purchaser’s rights, nor increase
Purchaser’s liabilities or obligations, under this Agreement. Seller shall pay
for all fees, costs and expenses in connection with the Tax-Free Exchange, and
shall indemnify and hold harmless the Purchaser Indemnitees in accordance with
XV from and against any Indemnification Loss incurred by any Purchaser
Indemnitee arising from or in connection with Purchaser’s cooperating with
Seller’s Tax Free Exchange.

IV. DUE DILIGENCE

A.      Due Diligence

          1.          NO DUE DILIGENCE CONTINGENCY.  PURCHASER ACKNOWLEDGES AND
AGREES THAT:

                        (1)          PURCHASER HAS FINALIZED ITS DUE DILIGENCE
REVIEW OF THE SELLER DUE DILIGENCE MATERIALS, THE PROPERTY AND THE BUSINESS AND
ALL MATTERS RELATED THERETO WHICH PURCHASER DEEMS ADVISABLE AS OF THE EFFECTIVE
DATE, INCLUDING, WITHOUT LIMITATION, ANY ENGINEERING, ENVIRONMENTAL, TITLE,
SURVEY, FINANCIAL, OPERATIONAL AND LEGAL COMPLIANCE MATTERS RELATING TO THE
PROPERTY AND THE BUSINESS;

16

--------------------------------------------------------------------------------




                       (2)          PURCHASER SHALL NOT HAVE THE RIGHT TO
TERMINATE THIS AGREEMENT AND OBTAIN A REFUND OF THE EARNEST MONEY AS THE RESULT
OF ITS DISSATISFACTION WITH ANY ASPECT OF ITS DUE DILIGENCE REVIEW OF THE SELLER
DUE DILIGENCE MATERIALS, THE PROPERTY OR THE BUSINESS; AND

                        (3)          THE PURCHASE PRICE REFLECTS THE RESULTS OF
PURCHASER’S DUE DILIGENCE REVIEW OF THE SELLER DUE DILIGENCE MATERIALS, PROPERTY
AND THE BUSINESS AS OF THE EFFECTIVE DATE.

          2.          Due Diligence Inspections. Purchaser shall have the right
to perform such examinations, tests, investigations and studies of the Property
(the “Inspections”) as Purchaser reasonably deems advisable until the Closing
Date, in accordance with this Section IV.A.2. Purchaser may conduct the
Inspections with its officers, employees, contractors, consultants, agents or
representatives (“Purchaser’s Inspectors”); provided, however, that Purchaser
shall cause the Purchaser’s Inspectors to comply with the provisions of Section
VIII.A. Seller shall provide reasonable access to the Property for Purchaser’s
Inspectors to perform the Inspections; provided, however, that (i) Purchaser
shall provide Seller with at least twenty four (24) hours prior notice of each
of the Inspections; (ii) at Seller’s election, Purchaser’s Inspectors shall be
accompanied by an employee, agent or representative of Seller; (iii) the
Inspections shall be conducted by Purchaser’s Inspectors on a Business Day
between 10:00 a.m. and 5:00 p.m. (local time); (iv) Purchaser’s Inspectors shall
not perform any drilling, coring or other invasive testing, without Seller’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned, or delayed; (v) Purchaser’s right to perform the Inspections shall
be subject to the rights of tenants, guests and customers at the Hotel; and (vi)
the Inspections shall not unreasonably interfere with the Business, and
Purchaser’s Inspectors shall comply with Seller’s reasonable requests with
respect to the Inspections to minimize such interference.

          3.          Seller’s Due Diligence Materials.

                        a.          Purchaser acknowledges its receipt of the
due diligence materials with respect to the Hotel set forth on the secure
website located at “http://www.rcm1.com/invite/9EE-00-750” established by Broker
(the “Data Room Web Site”); provided, however, that Seller shall send to Mr.
Rodney Williams by fax, email, or overnight courier service (which delivery need
not comply with the requirements of Section XVI.A and may be via email or
facsimile only) a copy of any materials added to the Data Room Web Site after
the Effective Date on or prior to the date such materials are added to the Data
Room Web Site, if applicable.  Seller shall provide to Purchaser promptly upon
request by Purchaser, or make available to Purchaser at the Hotel for review and
copying by Purchaser, such additional due diligence materials in Seller’s
Possession relating to the Property which are reasonably requested by Purchaser,
and Purchaser agrees to acknowledge in writing, upon Seller’s request, the
receipt of any such additional due diligence documents or materials delivered to
Purchaser. (All documents and materials provided by Seller to Purchaser pursuant
to the Letter of Intent or this Agreement (including, without limitation, any
and all documents and materials set forth on the Data Room Web Site), together
with any copies or reproductions of such documents or materials, or any
summaries, abstracts, compilations or other analyses made by or for Purchaser
based on the information in such documents or materials, are referred to
collectively herein as the “Seller Due Diligence Materials”.)

17

--------------------------------------------------------------------------------




                        b.          If this Agreement is terminated, Purchaser
promptly shall (A) return all original Seller Due Diligence Materials provided
to Purchaser, and destroy all other Seller Due Diligence Materials, (B) use
commercially reasonable efforts to cause all Persons to whom Purchaser has
provided any Seller Due Diligence Materials to return any original Seller Due
Materials to Purchaser, and destroy all other Seller Due Diligence Materials,
and (C) certify to Seller that all original Seller Due Diligence Materials in
Purchaser’s possession have been returned to Seller and all other Seller Due
Diligence Materials in Purchaser’s possession have been destroyed.  This Section
IV.A.3 shall be in addition to, and shall in no way limit, Purchaser’s
obligations under the Confidentiality Agreement.  This Section IV.A.3.b shall
survive the termination of this Agreement.

          4.          Purchaser’s Due Diligence Reports.  Purchaser shall
provide a copy to Seller of all studies, reports and assessments prepared by any
Person for or on behalf of Purchaser (except to the extent the same (i) are
legally privileged or constitute attorney work product, (ii) are subject to a
confidentiality agreement or to Applicable Law prohibiting their disclosure by
Purchaser, or (iii) constitute confidential internal assessments, reports,
studies, memoranda, notes or other correspondence prepared by or on behalf of
any officer or employee of Purchaser) in connection with the Inspections (the
“Purchaser Due Diligence Reports”). Notwithstanding the foregoing, the extent of
the Inspections to be conducted and the Purchaser Due Diligence Reports to be
prepared in connection with the transactions contemplated by this Agreement
shall be in the sole discretion of Purchaser, and Purchaser shall be under no
obligation to complete or cause the completion of any such Inspections or
Purchaser Due Diligence Reports, whether or not this Agreement is terminated
prior to Closing.  If requested by Seller, Purchaser shall use commercially
reasonable efforts to obtain an original of any such Purchaser Due Diligence
Reports for Seller, together with a reliance letter in favor of Seller from the
Person who prepared such Purchaser Due Diligence Reports; provided, however,
that Seller shall pay for any fees, costs or expenses charged by such Person for
such original Purchaser Due Diligence Report and/or reliance letter.  This
Section IV.A.4 shall survive the termination of this Agreement.

          5.          Release and Indemnification. Purchaser (for itself and all
Purchaser Indemnitees) hereby releases the Seller Indemnitees for any
Indemnification Loss incurred by any Purchaser Indemnitee arising from or in
connection with the Inspections, except to the extent resulting from such Seller
Indemnitee’s gross negligence or willful misconduct.  Purchaser shall defend,
indemnify and hold harmless the Seller Indemnitees in accordance with XV from
and against any Indemnification Loss incurred by any Seller Indemnitee arising
from or in connection with the Inspections, except to the extent resulting from
such Seller Indemnitee’s gross negligence or willful misconduct. Notwithstanding
the foregoing, Purchaser shall have no indemnification obligation with respect
to the mere discovery of a pre-existing condition at the Property by Purchaser. 
At Seller’s request, Purchaser, at its cost and expense, shall repair any
physical damage to the Property or any other property owned by a Person other
than Purchaser arising from or in connection with the Inspections, and restore
the Property or such other thirty-party property to the same condition as
existed prior to such Inspections, or replace the Property or such third-party
property with property of the same quantity and quality.  This Section IV.A.5
shall survive the termination of this Agreement.

18

--------------------------------------------------------------------------------




          6.          Insurance. Prior to commencing any Inspections, Purchaser
shall provide to Seller a certificate of insurance, in form and substance
reasonably satisfactory to Seller, evidencing that Purchaser maintains (i)
commercial general liability insurance in an amount no less than Five Million
and no/100 Dollars ($5,000,000.00), with an insurance company with a Best’s
rating of no less than A/VIII, insuring Purchaser against its indemnification
obligations under Section IV.A.5, and naming Seller and such other Persons
designated by Seller as an additional insured thereunder, and (ii) worker’s
compensation insurance in amount, form and substance required under Applicable
Law. Purchaser’s maintenance of such insurance policies shall not release or
limit Purchaser’s indemnification obligations under Section IV.A.5.

V. TITLE TO THE PROPERTY

A.      Title Commitment. Purchaser acknowledges its receipt of a commitment for
an ALTA owner’s title insurance policy from the Title Company for the Real
Property dated February 8, 2006, as file number 1087.316(O)(R)(2) (the “Title
Commitment”), together with a legible copy of all documents referenced therein
obtained from the Title Company.

B.      Survey. Purchaser acknowledges its receipt of the survey of the Real
Property comprising the Hotel, which survey is identified in Schedule V.B by
surveyor, date and project number (the “Survey”).

C.      Exceptions to Title

          1.          Unpermitted Exceptions. The Parties acknowledge and agree
that the (i) liens, encumbrances or other exceptions to title (the “Title
Exceptions”) and (ii) encroachments by improvements on adjoining properties onto
or over the Land, any encroachments of the Improvements onto or over adjoining
properties, setback lines or easements (to the extent in violation thereof) or
other survey defects (the “Survey Defects”) set forth in Schedule V.C.1 shall
constitute “unpermitted exceptions” to title to the Real Property (the
“Unpermitted Exceptions”). Notwithstanding the foregoing, Seller agrees that the
following shall constitute Unpermitted Exceptions: (i) any mortgages, deeds of
trust or other security interests for any financing incurred by Seller which is
not assumed by Purchaser in its discretion under this Agreement,  (ii) Taxes
relating to any period prior to the Closing Date which constitute Title
Exceptions which would be delinquent if unpaid at Closing, and, if any such
Taxes are payable in installments, such obligation shall also apply to any such
installments which would otherwise be payable after the Closing Date unless
Purchaser receives a credit for such Taxes under Section XI.B, and (iii) any
mechanics liens and other Title Exceptions objected to by Purchaser which may be
removed in accordance with its terms by payment of a liquidated amount which in
the aggregate do not exceed One Hundred Thousand and no/100 Dollars
($100,000.00) (collectively, the “Mandatory Unpermitted Exceptions”).

          2.          Permitted Exceptions. All Title Exceptions and Survey
Defects other than those expressly set forth in Schedule V.C.1 or in Section
V.C.1 shall constitute “permitted exceptions” to title to the Real Property (the
“Permitted Exceptions”).

19

--------------------------------------------------------------------------------




          3.          Updated Title Commitment or Survey. If any update of the
Title Commitment delivered to Purchaser after the Effective Date discloses any
Title Exception which is not disclosed in the Title Commitment previously
provided to Purchaser (a “New Title Exception”), or any update of the Survey
delivered to Purchaser after the Effective Date discloses any Survey Defect
which is not disclosed in the Survey previously delivered to Purchaser (a “New
Survey Defect”), and (i) Purchaser otherwise did not have Knowledge of such New
Title Exception or New Survey Defect prior to the Effective Date, (ii) such New
Title Exception or New Survey Defect would have a materially adverse effect on
the ownership of the Property or operation of any Hotel after the Closing, and
(iii) such New Title Exception or New Survey Defect was not caused by Purchaser
or any Person on behalf of Purchaser, then Purchaser shall have the right to
request Seller to remove or cure such New Title Exception or New Survey Defect
at or prior to Closing by providing written notice to Seller within the earlier
of: (A) five (5) Business Days after receiving such update of the applicable
Title Commitment or Survey, or (B) the Closing (the “New Title and Survey
Objection Notice”). If Purchaser provides a New Title and Survey Objection
Notice to Seller, Seller may elect, by providing written notice (the “New Title
and Survey Election Notice”) to Purchaser within the earlier of five (5)
Business Days after Seller’s receipt of such New Title and Survey Objection
Notice or the Closing, (1) to accept such New Title Exception or New Survey
Defect as an additional Unpermitted Exception to be removed or cured at or prior
to Closing, or (2) not to remove or cure such New Title Exception or New Survey
Defect; provided, however, if such New Title Exception or New Survey Defect
qualifies as a Mandatory Unpermitted Exception, then such New Title Exception or
New Survey Defect shall constitute an Unpermitted Exception and shall be removed
or insured over in accordance with Section V.C.4. If Seller does not provide a
New Title and Survey Election Notice to Purchaser within such time period, then
Seller (except with respect to Mandatory Unpermitted Exceptions) shall be deemed
to have elected not to remove or cure such New Title Exception or New Survey
Defect as an Unpermitted Exception pursuant to clause (2) of the preceding
sentence. If Seller elects or is deemed to have elected not to remove or cure a
New Title Exception or New Survey Defect, then Purchaser shall have the right to
elect, by providing written notice (the “New Title and Survey Response Notice”)
to Seller within the earlier of ten (10) Business Days after Purchaser’s receipt
of the New Title and Survey Election Notice or the Closing, to (I) terminate
this Agreement, in which case the Earnest Money shall be refunded to Purchaser
in accordance with Section III.B.4 and the Parties shall have no further rights
or obligations under this Agreement, except those which expressly survive such
termination, or (II) proceed to Closing pursuant to this Agreement and accept
title to the Real Property subject to such New Title Exception or New Survey
Defect which thereafter shall be deemed to constitute a Permitted Exception,
without any credit against the Purchase Price for such New Title Exception or
New Survey Defect. If Purchaser does not provide a New Title and Survey Response
Notice to Seller within such time period, Purchaser shall be deemed to have
elected to proceed to Closing pursuant to clause (II) of the preceding sentence.

          4.          Removal of Unpermitted Exceptions. Seller shall have no
obligation to cure or remove any Title Exceptions or Survey Defects other than
the Mandatory Unpermitted Exceptions and any other Unpermitted Exceptions set
forth in the Schedule V.C.1 or in any New Title and Survey Election Notice.
Seller may cure any Unpermitted Exception by removing such Unpermitted Exception
from title or causing the Title Company to commit to remove or insure over such
Unpermitted Exception in the applicable Title Policy at any time prior to or at
Closing, along with the Title Company’s commitment or endorsement agreeing to
issue future title policies without such Unpermitted Exceptions or with
affirmative insurance over such Unpermitted Exceptions.

20

--------------------------------------------------------------------------------




If the Title Company does not agree to remove or insure over any Unpermitted
Exception in the applicable Title Policy, but another nationally recognized
title insurance company is willing to issue the applicable Title Policy without
such Unpermitted Exception in such Title Policy, then Seller shall have the
right to obtain, and Purchaser shall accept, a Title Policy from such other
title insurance company which otherwise shall satisfy the requirements of
Section V.D (including, without limitation, the requirement to issue such future
title policies without such Unpermitted Exception or with affirmative insurance
over such Unpermitted Exception), in which case the term “Title Company” shall
be deemed to refer to such other title insurance company for the Real Property
insured by such Title Policy; provided, however, that Purchaser shall not be
required to accept such Title Policy from any title company that is not a member
of (i) the Chicago Title family of title companies, (ii) the Fidelity National
family of title companies, (iii) the LandAmerica family of title companies, or
(iv) the Stewart Title family of title companies.  Any incremental cost
associated with obtaining such a Title Policy from such other title insurance
company shall be borne and paid at Closing solely by Seller, notwithstanding the
provisions of Section XI.D.

          5.          Extension of Closing Date. If Seller fails to remove or
cure any Unpermitted Exceptions prior to Closing, Seller shall have the right to
postpone the Closing one or more times for up to sixty (60) days in the
aggregate in each case by providing written notice to Purchaser no later than
three (3) Business Days prior to then scheduled closing date.

D.      Title Policy. At Closing, Seller shall use commercially  reasonable
efforts to cause the Title Company to issue an owner’s title insurance policy to
Purchaser (which may be in the form of a mark-up of the Title Commitment) in
accordance with the Title Commitment, insuring Purchaser’s title to the Real
Property as of the Closing Date, subject only to the Permitted Exceptions (the
“Title Policy”).

E.      Conveyance of the Property. At Closing, Seller shall convey the Real
Property subject only to all (i) Permitted Exceptions, and (ii) all Unpermitted
Exceptions which are cured by causing the Title Company to remove or insure over
such Unpermitted Exceptions in the Title Policy in accordance with Section C.4,
but which otherwise are not removed from title.

VI. CONDITION OF THE PROPERTY

A.      PROPERTY SOLD “AS IS”.  PURCHASER ACKNOWLEDGES AND AGREES THAT (A) THE
PURCHASE OF THE PROPERTY SHALL BE ON AN “AS IS”, “WHERE IS”, “WITH ALL FAULTS”
BASIS, SUBJECT TO ORDINARY WEAR AND TEAR FROM THE EFFECTIVE DATE UNTIL CLOSING,
AND (B) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER HAS NO
OBLIGATION TO REPAIR ANY DAMAGE TO OR DEFECT IN THE PROPERTY, REPLACE ANY OF THE
PROPERTY OR OTHERWISE REMEDY ANY MATTER AFFECTING THE CONDITION OF THE PROPERTY.

21

--------------------------------------------------------------------------------




B.     LIMITATION ON REPRESENTATIONS AND WARRANTIES. PURCHASER ACKNOWLEDGES AND
AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE
SELLER DOCUMENTS, NEITHER SELLER, STARWOOD, MANAGER, EMPLOYER OR ANY OF THEIR
AFFILIATES, NOR ANY OF THEIR RESPECTIVE SHAREHOLDERS, MEMBERS, PARTNERS,
TRUSTEES, BENEFICIARIES, DIRECTORS, OFFICERS, MANAGERS, EMPLOYEES, ATTORNEYS,
ACCOUNTANTS, CONTRACTORS, CONSULTANTS, AGENTS OR REPRESENTATIVES, NOR ANY PERSON
PURPORTING TO REPRESENT ANY OF THE FOREGOING, HAVE MADE ANY REPRESENTATION,
WARRANTY, GUARANTY, PROMISE, PROJECTION OR PREDICTION WHATSOEVER WITH RESPECT TO
THE PROPERTY OR THE BUSINESS, WRITTEN OR ORAL, EXPRESS OR IMPLIED, ARISING BY
OPERATION OF LAW OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY REPRESENTATION OR
WARRANTY AS TO (A) THE CONDITION, SAFETY, QUANTITY, QUALITY, USE, OCCUPANCY OR
OPERATION OF THE PROPERTY, (B) THE PAST, PRESENT OR FUTURE REVENUES OR EXPENSES
WITH RESPECT TO THE PROPERTY OR THE BUSINESS, (C) THE COMPLIANCE OF THE PROPERTY
OR THE BUSINESS WITH ANY ZONING REQUIREMENTS, BUILDING CODES OR OTHER APPLICABLE
LAW, INCLUDING, WITHOUT LIMITATION, THE AMERICANS WITH DISABILITIES ACT OF 1990,
(D) THE ACCURACY OF ANY ENVIRONMENTAL REPORTS OR OTHER DATA OR INFORMATION SET
FORTH IN THE SELLER DUE DILIGENCE MATERIALS PROVIDED TO PURCHASER WHICH WERE
PREPARED FOR OR ON BEHALF OF SELLER, OR (E) ANY OTHER MATTER RELATING TO SELLER,
THE PROPERTY OR THE BUSINESS.

C.      RELIANCE ON DUE DILIGENCE.  PURCHASER ACKNOWLEDGES AND AGREES THAT:

                         (1)          PURCHASER SHALL HAVE HAD THE OPPORTUNITY
TO CONDUCT ALL DUE DILIGENCE INSPECTIONS OF THE PROPERTY AND THE BUSINESS AS OF
THE EFFECTIVE DATE, INCLUDING REVIEWING ALL SELLER DUE DILIGENCE MATERIALS AND
OBTAINING ALL INFORMATION WHICH IT DEEMS NECESSARY TO MAKE AN INFORMED DECISION
AS TO WHETHER IT SHOULD PROCEED WITH THE PURCHASE OF THE PROPERTY;

                         (2)          PURCHASER SHALL BE DEEMED TO BE SATISFIED
WITH THE RESULTS OF ITS DUE DILIGENCE REVIEW OF THE PROPERTY AND THE BUSINESS
UPON ITS EXECUTION AND DELIVERY OF THIS AGREEMENT;

                         (3)          PURCHASER WILL BE RELYING ONLY ON ITS DUE
DILIGENCE INSPECTIONS OF THE PROPERTY AND THE BUSINESS, ITS REVIEW OF THE SELLER
DUE DILIGENCE MATERIALS AND THE REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY
SELLER IN THIS AGREEMENT OR IN THE SELLER DOCUMENTS IN PURCHASING THE PROPERTY;
AND

                         (4)          PURCHASER IS NOT RELYING ON ANY STATEMENT
MADE OR INFORMATION PROVIDED TO PURCHASER BY SELLER (EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY SELLER IN THIS AGREEMENT OR IN
THE SELLER DOCUMENTS), STARWOOD, MANAGER, EMPLOYER OR ANY OF THEIR AFFILIATES,
OR ANY OF THEIR RESPECTIVE SHAREHOLDERS, MEMBERS, PARTNERS, TRUSTEES,
BENEFICIARIES, DIRECTORS, MANAGERS, OFFICERS, EMPLOYEES, ATTORNEYS, ACCOUNTANTS,
CONTRACTORS, CONSULTANTS, AGENTS OR REPRESENTATIVES, OR ANY PERSON PURPORTING TO
REPRESENT ANY OF THE FOREGOING.

22

--------------------------------------------------------------------------------




VII. REPRESENTATIONS AND WARRANTIES

A.      Seller’s Representations and Warranties.  To induce Purchaser to enter
into this Agreement and to consummate the transaction described in this
Agreement, Seller hereby makes the representations and warranties in this
Section VII.A, upon which Seller acknowledges and agrees that Purchaser is
entitled to rely.

          1.          Organization and Power. Seller is duly incorporated,
formed or organized (as the case may be), validly existing, in good standing in
the jurisdiction of its incorporation or formation, and is qualified to do
business in the jurisdiction in which the Property is located, and has all
requisite power and authority to own the Property and conduct the Business as
currently owned and conducted.

          2.          Authority and Binding Obligation. (i) Seller has full
power and authority to execute and deliver this Agreement and all other
documents to be executed and delivered by it pursuant to this Agreement
(collectively, including this Agreement, the “Seller Documents”), and to perform
all obligations required of it under each of the Seller Documents, (ii) the
execution and delivery by the signer on behalf of Seller of each of the Seller
Documents, and the performance by Seller of its obligations under each of the
Seller Documents, has been duly and validly authorized by all necessary action
by Seller, and (iii) each of the Seller Documents, when executed and delivered,
will constitute the legal, valid and binding obligations of Seller enforceable
against Seller in accordance with its respective terms, except to the extent
Purchaser itself is in default thereunder.

          3.          Consents and Approvals; No Conflicts. Subject to the
recordation of any the Seller Documents as appropriate, the approval of the
appropriate Governmental Authorities in connection with the transfer of the
Licenses and Permits, and except as disclosed in the Seller Due Diligence
Materials, (i) no filing with, and no permit, authorization, consent or approval
of, any Governmental Authority or other Person is necessary for execution or
delivery by Seller of any of the Seller Documents, or the performance by Seller
of any of its obligations under any of the Seller Documents or the consummation
by Seller of the transaction described in this Agreement, except to the extent
the failure to obtain such permit, authorization, consent or approval would not
have a material adverse effect on the Business, or Seller’s ability to
consummate the transaction described in this Agreement, and (ii) neither the
execution and delivery by Seller of any of the Seller Documents, nor the
performance by Seller of any of its obligations under any of the Seller
Documents, nor the consummation by Seller of the transaction described in this
Agreement, will:  (A) violate any provision of Seller’s organizational or
governing documents; (B) violate any Applicable Law to which Seller is subject;
(C) result in a violation or breach of, or constitute a default under any of the
Material Contracts, except to the extent such violation, breach or default would
not have a material adverse effect on the Business, or Seller’s ability to
consummate the transaction described in this Agreement, or (D) result in the
creation or imposition of any lien or encumbrance on the Property or any portion
thereof.

23

--------------------------------------------------------------------------------




          4.          Title to Personal Property. Except as set forth in the
Seller Due Diligence Materials, Seller has good and valid title to all tangible
Personal Property, which shall be free and clear of all liens and encumbrances
as of the Closing.

          5.          Condemnation. Seller has not received any written notice
of any pending condemnation proceeding or other proceeding in eminent domain,
and to Seller’s Knowledge, no such condemnation proceeding or eminent domain
proceeding is threatened affecting the Property or any portion thereof.

          6.          Compliance with Applicable Law. Except as set forth in the
Seller Due Diligence Materials, Seller has not received any written notice of a
violation of any Applicable Law with respect to the Property which have not been
cured or dismissed.

          7.          Compliance with Recorded Documents. Except as set forth in
the Seller Due Diligence Materials, Seller has not received any written notice
or written claim of any violation of any declaration of covenants, conditions or
restrictions or other similar agreement recorded against the Real Property. 

          8.          Litigation. Except as set forth in the Seller Due
Diligence Materials, Seller has not (i) been served with any court filing in any
litigation with respect to the Property or the Business in which Seller is named
a party which has not been resolved, settled or dismissed, or (ii) received
written notice of any claim, charge or complaint from any Governmental Authority
or other Person pursuant to or, to Seller’s Knowledge, specifically threatening
any administrative, arbitration or similar adjudicatory proceeding with respect
to the Property or the Business which has not been resolved, settled or
dismissed.

          9.          Employees.

                        a.          Union Contracts.  Seller is not a party to
any collective bargaining agreement with any labor union with respect to the
Employees.

                        b.          Employment Agreements. Except for the
employment agreements set forth in the Seller Due Diligence Materials (the
“Employment Agreements”), Seller is not a party to any written employment or
compensation agreements with any of the Employees, other than the Retained
Employees.

          10.          Taxes. Except as disclosed in the Seller Due Diligence
Materials, (i) all Taxes relating to any period prior to the Closing Date which
would be delinquent if unpaid at Closing, and, if any such Taxes are payable in
installments, any such installment which would otherwise be payable after the
Closing Date, will be paid in full or prorated at Closing as part of the
Prorations pursuant to Section XI.B; (ii) Seller has not received any written
notice for an audit of any Taxes which has not been resolved or completed, and
(iii) Seller is not currently contesting any Taxes.

          11.          Environmental Matters.  Seller has made available to
Purchaser a true and complete copy of the Environmental Reports.

24

--------------------------------------------------------------------------------




          12.          Licenses and Permits. Seller has made available to
Purchaser a true and complete copy of the Licenses and Permits. Except as set
forth in the Seller Due Diligence Materials, Seller has not received any written
notice from any Governmental Authority or other Person of (i) any violation,
suspension, revocation or non-renewal of any Licenses and Permits with respect
to the Property or the Business that has not been cured or dismissed, or (ii)
any failure by Seller to obtain any Licenses and Permits required for the
Property or the Business that has not been cured or dismissed.

          13.          Tenant Leases. The Seller Due Diligence Materials set
forth a correct and complete list of the Tenant Leases, and Seller has made
available to Purchaser a true and complete copy of the Tenant Leases. Except as
set forth in the Seller Due Diligence Materials, Seller has neither given nor
received any written notice of any breach or default under any of the Tenant
Leases which has not been cured, and to Seller’s Knowledge, no event has
occurred or circumstance exists which, with notice or the passage of time, would
result in a breach or default by Seller or the other party thereunder which
would have a material adverse effect on the Business.

          14.          Material Contracts. The Seller Due Diligence Materials
set forth a correct and complete list of the Material Contracts, and Seller has
made available to Purchaser a true and complete copy of the Material Contracts.
Except as set forth in the Seller Due Diligence Materials, Seller has neither
given nor received any written notice of any breach or default under any of the
Material Contracts which has not been cured, and to Seller’s Knowledge, no event
has occurred or circumstance exists which, with notice or the passage of time,
would result in a breach or default by Seller or the other party thereunder
which would have a material adverse effect on the Business.

          15.          Management Agreements. Except as otherwise set forth in
the Seller Due Diligence Materials, Seller is not a party to any management or
franchise agreements with respect to the Hotel.  All such management and
franchise agreements shall be terminated by Seller at Closing at no cost or
expense to Purchaser.

          16.          Bookings. The Seller Due Diligence Materials sets forth a
correct “pace report” of all group Bookings for the ninety (90) days following
the date of such “pace report,” which group “pace report” shall be updated at
Closing and made available to Purchaser at the Hotel.

          17.          Insurance. The Seller Due Diligence Materials set forth a
correct and complete list of each insurance policy maintained by Seller with
respect to the Property and the Business.

          18.          Finders and Investment Brokers. Except for Broker, whose
commission, compensation and other fees and charges shall be paid by Seller
pursuant to a separate agreement, Seller has not dealt with any Person who has
acted, directly or indirectly, as a broker, finder, financial adviser or in such
other capacity for or on behalf of Seller in connection with the transaction
described by this Agreement in a manner which would entitle such Person to any
fee or commission in connection with this Agreement or the transaction described
in this Agreement.

25

--------------------------------------------------------------------------------




          19.          Foreign Person. Seller is a “United States person” (as
defined in Section 7701(a)(30)(B) or (C) of the Code) for the purposes of the
provisions of Section 1445(a) of the Code.

          20.          Financial Statements. The financial statements for the
years ended December 2004 and December 2005 and year to date financial
statements for January 2006 with respect to the Business which were provided to
Purchaser are true and complete copies of the financial statements prepared by
Seller or an Affiliate with respect to the Business. The financial statements
for the years ended December 2003 and December 2004 with respect to the Business
which were provided to Purchaser are the financial statements which were used to
prepared Starwood’s consolidated tax return for the corresponding tax years.

          21.          Easement Agreements. Neither Seller nor, to Seller’s
Knowledge, any counterparty to any of the Easement Agreements has defaulted or
materially breached its obligations under such Easement Agreements and, to
Seller’s Knowledge, the Easement Agreements have not been amended except as set
forth in the Seller Due Diligence Materials or in the Fulton County, Georgia
Records.  With respect to each Easement Agreement, the representations and
warranties in this Section VII.A.21 shall terminate and be of no further force
or effect immediately upon delivery to Purchaser of an estoppel certificate from
the counterparties to such Easement Agreement stating that (a) such Easement
Agreement is in full force and effect, (b) to the knowledge of the party
executing such estoppel certificate, any and all amounts due from Seller
thereunder have been paid, (c) such Easement Agreement has not been modified or
amended except as set forth in the Seller Due Diligence Materials or in the
Fulton County, Georgia Records, and (d) to the knowledge of the party executing
such estoppel certificate, no default by Seller exists under such Easement
Agreement; provided, however, Seller’s representations and warranties set forth
in this Section  VII.A.21 shall not terminate and shall remain in full force and
effect to the extent that any such estoppel certificate contains information
that materially and adversely varies from the information set forth in Seller’s
representations and warranties set forth in this Section  VII.A.21.

          22.          Office Park Association.  All amounts due to The
Concourse Office Park Association, Inc., a Georgia not-for-profit corporation,
from Seller pursuant to that certain Declaration of Covenants, Conditions and
Restrictions dated July 9, 1984 and recorded in Deed Book 9065, Page 395, Fulton
County, Georgia Records, as amended, which would be due and payable as of the
Closing shall be paid in full at or prior to Closing or prorated at Closing as
part of the Prorations pursuant to Section XI.B.  The representations and
warranties in this Section VII.A.22 shall terminate and be of no further force
or effect immediately upon delivery to Purchaser of a certificate from The
Concourse Office Park Association, Inc. stating that no amounts are currently
due and payable from Seller under such  Declaration of Covenants, Conditions and
Restrictions (other than any such amounts prorated at Closing as part of the
Prorations pursuant to Section XI.B).

Notwithstanding the foregoing, if Purchaser has Knowledge of a breach of any
representation or warranty made by Seller in this Agreement prior to (i) the
Effective Date, or (ii) Closing, and Purchaser nevertheless proceeds to close
the transaction described in this Agreement, then, in each case, such
representation or warranty by Seller shall be deemed to be qualified or modified
to reflect Purchaser’s Knowledge of such breach.

26

--------------------------------------------------------------------------------




B.      Purchaser’s Representations and Warranties. To induce Seller to enter
into this Agreement and to consummate the transaction described in this
Agreement, Purchaser hereby makes the representations and warranties in this
Section VII.B, upon which Purchaser acknowledges and agrees that Seller is
entitled to rely.

          1.          Organization and Power. Purchaser is duly incorporated or
formed (as the case may be), validly existing and in good standing under the
laws of the State of Delaware, and has all requisite power and authority to own,
lease and operate its properties and to carry on its business as currently being
conducted.

          2.          Authority and Binding Obligation.  (i) Purchaser has full
power and authority to execute and deliver this Agreement and all other
documents to be executed and delivered by Purchaser pursuant to this Agreement
(the “Purchaser Documents”), and to perform all obligations of Purchaser arising
under each of the Purchaser Documents, (ii) the execution and delivery by the
signer on behalf of Purchaser of each of the Purchaser Documents, and the
performance by Purchaser of its obligations under each of the Purchaser
Documents, has been duly and validly authorized by all necessary action by
Purchaser, and (iii) each of the Purchaser Documents, when executed and
delivered, will constitute the legal, valid and binding obligations of Purchaser
enforceable against Purchaser in accordance with its terms, except to the extent
Seller is in default thereunder.

          3.          Consents and Approvals; No Conflicts.  Subject to the
recordation of any the Purchaser Documents as appropriate, the approval of the
appropriate Governmental Authorities in connection with the transfer of the
Licenses and Permits (i) no filing with, and no permit, authorization, consent
or approval of, any Governmental Authority or other Person is necessary for the
execution or delivery by Purchaser of any of the Purchaser Documents, the
performance by Purchaser of any of its obligations under any of the Purchaser
Documents, or the consummation by Purchaser of the transaction described in this
Agreement, and (ii) neither the execution and delivery by Purchaser of any of
the Purchaser Documents, nor the performance by Purchaser of any of its
obligations under any of the Purchaser Documents, nor the consummation by
Purchaser of the transaction described in this Agreement, will: (A) violate any
provision of the organizational or governing documents of Purchaser; (B) violate
any Applicable Law to which Purchaser is subject; or (C) result in a violation
or breach of or constitute a default under any contract, agreement or other
instrument or obligation to which Purchaser is a party or by which any of
Purchaser’s properties are subject.

          4.          Finders and Investment Brokers. Except for Broker,
Purchaser has not dealt with any Person who has acted, directly or indirectly,
as a broker, finder, financial adviser or in such other capacity for or on
behalf of Purchaser in connection with the transaction described by this
Agreement in any manner which would entitle such Person to any fee or commission
in connection with this Agreement or the transaction described in this
Agreement.

27

--------------------------------------------------------------------------------




          5.          No Violation of Anti-Terrorism Laws.  None of Purchaser’s
property or interests is subject to being “blocked” under any Anti-Terrorism
Laws, and neither Purchaser nor, to Purchaser’s Knowledge, any Person holding
any direct or indirect interest in Purchaser is in violation of any
Anti-Terrorism Laws.

Notwithstanding the foregoing, if Seller has Knowledge prior to Closing of a
breach of any representation or warranty made by Purchaser in this Agreement,
and Seller nevertheless elects to close the transaction described in this
Agreement, such representation or warranty by Purchaser shall be deemed to be
qualified or modified to reflect Seller’s Knowledge of such breach.

VIII. COVENANTS

A.      Confidentiality

          1.          Disclosure of Confidential Information. The Parties
acknowledge and agree that the existence of this Agreement, the terms of this
Agreement and any other information disclosed in the Seller Due Diligence
Materials, the Purchaser Due Diligence Reports or any other documents,
materials, data or other information with respect to the Property or the
Business which is not generally known to the public shall be subject in all
respects to the Confidentiality Agreement.  This Section VIII.A.1 shall survive
the termination of this Agreement.

          2.          Public Announcements. Notwithstanding the foregoing, a
Party shall have the right to make a public announcement regarding the
transaction described in this Agreement; provided, however, that Seller and
Purchaser shall approve the form and substance of any such public announcement,
which approval shall not be unreasonably withheld, conditioned or delayed,
except if a Party is required to make a public announcement under Applicable
Law, in which case no such approval by the other Party shall be required.

          3.          Communication with Governmental Authorities. Without
limiting the generality of the provisions in Section VIII.A.1, Purchaser shall
not, through its officers, employees, managers, contractors, consultants,
agents, representatives or any other Person (including, without limitation,
Purchaser’s Inspectors), directly or indirectly, communicate with any
Governmental Authority or any official, employee or representative thereof,
involving any matter with respect to the Property or the Business without
Seller’s prior written consent, which may be withheld in Seller’s sole
discretion, unless such communication is arranged by Seller.  Notwithstanding
the foregoing, Purchaser and its representatives and consultants shall have the
right, without any requirement to obtain the consent of Seller, to (i) review
building department, health department and other local Governmental Authority
records with respect to the Real Property and the operation of the Business, and
(ii) apply to the applicable Governmental Authority for any licenses or permits
necessary or desirable for the Purchaser’s continued operation of the Business
after the Closing.

28

--------------------------------------------------------------------------------




          4.          Communication with Employees. Without limiting the
generality of the provisions in Section VIII.A.1, Purchaser shall not, through
its officers, employees, managers, contractors, consultants, agents,
representatives or any other Person (including, without limitation, Purchaser’s
Inspectors), directly or indirectly, communicate with any Employees or any
Person representing any Employees involving any matter with respect to the
Property or the Business, the Employees or this Agreement, without Seller’s
prior written consent, which consent may be withheld in Seller’s sole
discretion, unless such communication is arranged by Seller; provided, however,
that, commencing fourteen (14) days prior to Closing, Seller will cooperate to
provide Purchaser reasonable access to interview the Employees (other than the
Retained Employees) for future employment at the Hotel.

B.      Conduct of the Business.

          1.          Operation in Ordinary Course of Business. From the
Effective Date until the Closing or earlier termination of this Agreement,
Seller shall conduct the Business in the Ordinary Course of Business, including,
without limitation, (i) maintaining the inventories of FF&E, Supplies, F&B and
Retail Merchandise at levels maintained in the Ordinary Course of Business, (ii)
using commercially reasonable efforts to maintain staffing at the Hotel at
levels maintained in the Ordinary Course of Business, (iii) performing
maintenance and repairs for the Real Property and tangible Personal Property in
the Ordinary Course of Business; and (iv) maintaining insurance coverages
consistent with Starwood’s risk management policies for its owned hotels.

          2.          Contracts. From the Effective Date until the Closing or
earlier termination of this Agreement, Seller shall not, without Purchaser’s
prior written consent which shall not be unreasonably withheld, conditioned or
delayed, (i) amend, extend, renew (except pursuant to renewal rights in favor of
then applicable tenant or counterparty expressly set forth in a Tenant Lease or
Material Contract) or terminate any existing Tenant Leases, Material Contracts
or Licenses and Permits, except in the Ordinary Course of Business, nor (ii)
enter into any new Tenant Leases or Material Contracts, unless such new Tenant
Leases or Material Contracts are terminable by Purchaser without any termination
fee or penalty upon not more than thirty (30) days notice.

C.     Licenses and Permits

          1.          License and Permits.  Purchaser shall be responsible for
obtaining the transfer of all Licenses and Permits (to the extent transferable)
or the issuance of new licenses and permits, including, without limitation, the
licenses and permits required for the sale and service of alcoholic beverages at
the Hotel (the “Liquor Licenses”). Purchaser, at its cost and expense, shall
submit all necessary applications and other materials to the appropriate
Governmental Authority and take such other actions to effect the transfer of
Licenses and Permits or issuance of new licenses and permits, including, without
limitation, the Liquor Licenses, as of the Closing, and Seller shall use
commercially reasonable efforts (at no cost or expense to Seller other than any
de minimis cost or expense or any cost or expense which Purchaser agrees in
writing to reimburse) to cooperate with Purchaser to cause the Licenses and
Permits to be transferred or new licenses and permits to be issued to Purchaser.
If this Agreement is terminated and Purchaser has filed an application or
otherwise commenced the processing of obtaining new licenses and permits,
Purchaser shall withdraw all such applications and cease all other activities
with respect to such new licenses and permits.  If Purchaser is unable to obtain
the Liquor Licenses prior to Closing, Seller (or the holder of the Liquor
Licenses) and Purchaser shall enter into a Beverage Services Agreement in the
form of Exhibit C (the “Beverage Services Agreement”) pursuant to which Seller
(or the holder of the existing Liquor Licenses) shall manage the purchase, sale
and service of alcoholic beverages at the Hotel to the extent permitted under
Applicable Law in accordance with the terms in the Beverage Services Agreement.

29

--------------------------------------------------------------------------------




          2.          No Closing Condition. Without limiting the obligations of
the Parties under Section VIII.C.1, the Parties do hereby specifically
acknowledge and agree that to the extent the Liquor Licenses are not
transferable or have not been effectively transferred to Purchaser on the
Closing Date, such failure shall not constitute a Purchaser Closing Condition
Failure, shall not affect in any manner whatsoever the Closing, and the Closing
shall proceed without any delay or interruption whatsoever.

D.      Employees.

          1.          Retained Employees. Schedule VIII.D.1 sets forth a list of
those Employees that Seller shall cause Employer to retain (the “Retained
Employees”) for employment at other hotels or properties owned or operated by
any Starwood Entity; provided, however, Seller shall not cause the Retained
Employees to be relocated from the Hotel prior to Closing.  From the Effective
Date until the first (1st) anniversary of the Closing Date, Purchaser shall not,
through its manager, employees, agents, representatives or any other Person,
directly or indirectly, solicit any Retained Employees which remain in the
employ of any Starwood Entity for employment without Seller’s prior written
consent, which may be withheld in Seller’s sole discretion; provided, however,
that such prohibited solicitation shall not include any general advertising,
such as newspaper “help wanted” ads, internet or website postings, radio
commercials, career fairs and job boards.

          2.          Termination and Rehiring of Employees. Seller shall cause
Employer to terminate the employment of all Employees (other than the Retained
Employees) effective as of the Closing, and Purchaser shall (or shall cause its
manager to) offer employment to all such terminated Employees (other than the
Retained Employees) as Purchaser deems appropriate; provided, however, that
Purchaser (or its manager) shall need only offer employment to a sufficient
number of terminated Employees as is necessary to prevent the Seller Indemnitees
from incurring any Indemnification Loss under the WARN Act with respect to the
Employees. (The terminated Employees who accept such offers of employment are
referred to collectively herein as the “Rehired Employees”.)  Purchaser shall
defend, indemnify and hold harmless the Seller Indemnitees in accordance with XV
from and against any Indemnification Loss incurred by any Seller Indemnitees
under the WARN Act with respect to the Employees.  Purchaser shall provide
written notice to Seller promptly after Closing listing the Employees not
rehired by Purchaser (or its manager).  Purchaser shall, at least five (5)
Business Days prior to Closing, provide Seller a list of any Employees to whom
Purchaser intends not to offer continued employment at the Hotel.

          3.          Compensation of Rehired Employees. Except as otherwise
required under any Employment Agreements of any Employees rehired by Purchaser
which are assumed by Purchaser or as expressly provided in this Section 3, the
employment of the Rehired Employees shall be on such terms as Purchaser (or its
manager) deems appropriate consistent with Purchaser’s standard policies and
practices; provided, however, that such terms of employment shall comply with
all Applicable Laws relating to the Employees and be sufficient to prevent the
Seller Indemnitees from incurring any Indemnification Loss under the WARN Act
with respect to such Rehired Employees. Purchaser shall defend, indemnify and
hold harmless the Seller Indemnitees in accordance with XV from and against any
Indemnification Loss incurred by any Seller Indemnitees under the WARN Act with
respect to the Employees.

30

--------------------------------------------------------------------------------




          4.          Accrued Personal Time Off. Purchaser shall (or shall cause
its manager to) permit the Rehired Employees to take, on an unpaid basis and as
Hotel scheduling permits, the personal time off on or after the Closing Date
which such Rehired Employees have accrued but not taken as of the Closing Date,
in accordance with the terms of the personal time off policies in effect with
respect to such Rehired Employees as of the Effective Date; provided, however,
that Purchaser shall not be required to pay such Purchaser Employees any salary
or wages for such personal time off or vacation time except to the extent such
personal time off or vacation time accrued after the Closing pursuant to
Purchaser’s personal time off or vacation time policies.  At Closing, Seller
shall provide Purchaser with sufficient information regarding the amount of
personal time off accrued but not taken by such Rehired Employees to allow
Purchaser to fulfill its obligations under this Section VIII.D.4.

          5.          COBRA. Purchaser shall (or shall cause its manager to)
provide the Rehired Employees, and the respective qualified beneficiaries of
such Rehired Employees, who are participating in the Seller Employee Plans as of
the Closing Date, with the right to elect to participate in Purchaser’s or (its
manager’s) standard health care plans which provides sufficient coverage to such
Rehired Employees, and the respective qualified beneficiaries of such Rehired
Employees, including, without limitation, no waiting period prior to coverage
and a waiver of pre-existing conditions, so that neither Employer nor any
Starwood Entity is required to provide health care continuation coverage to any
of such Employees under Section 4980B of the Code.

          6.          Transfer of 401(k) Plans. Purchaser shall (or shall cause
its manager to) (i) permit the Rehired Employees who participate in the Seller
Employee Plans maintained pursuant to Section 401(k) of the Code (the “Seller
401(k) Plan”) as of the Closing to participate in one or more employee plans
maintained by Purchaser (or its manager) pursuant to Section 401(k) of the Code
(the “Purchaser 401(k) Plan”), immediately upon employment with Purchaser (or
its manager) with no waiting period, and (ii) within sixty (60) days after
Closing, accept a transfer to the Purchaser 401(k) Plan the assets of such
Rehired Employees maintained under the Seller 401(k) Plan.

          7.          Continuation of the Seller Employee Plans. Seller shall
cause Employer to continue to process and pay all claims for employee benefits
to all Employees and the qualified beneficiaries of such Employees under the
Seller Employee Plans to the extent the services underlying such claims are
provided prior to the Closing Date and are covered under the applicable the
Seller Employee Plans, except to the extent Purchaser receives a credit for such
employee benefits.  Seller shall supply to Purchaser, and Purchaser shall
maintain and provide to the Rehired Employees, claim forms necessary for the
Employees to make claims under any the Seller Employee Plans.

          8.          Survival.  This Section VIII.D shall survive the Closing.

31

--------------------------------------------------------------------------------




E.      Bookings. Purchaser shall honor all Bookings made prior to the Closing
Date in the Ordinary Course of Business for any period on or after the Closing
Date, including, without limitation, any Bookings by any Person in redemption of
any benefits accrued under the Starwood Preferred Guest program; provided,
however, that Seller shall reimburse Purchaser for any room nights used by any
Person in redemption of benefits under the Starwood Preferred Guest program on
or after the Closing Date in accordance with the terms for such reimbursement as
provided in the Starwood Preferred Guest program upon submission of the
redemption certificate or coupon and the guest folio to Seller.  This Section
VIII.E shall survive the Closing.

F.      Tax Contests.

          1.          Taxable Period Terminating Prior to Closing Date. Seller
shall retain the right to commence, continue and settle any proceeding to
contest any Taxes for any taxable period which terminates prior to the Closing
Date, and shall be entitled to any refunds or abatements of Taxes for such
periods prior to the Closing Date awarded in such proceedings.  This Section
VIII.F.1 shall survive the Closing.

          2.          Taxable Period Including the Closing Date. Seller shall
have the right to commence, continue and settle any proceeding to contest any
Taxes for any taxable period which includes the Closing Date. Notwithstanding
the foregoing, if Purchaser desires to contest any Taxes for such taxable period
and Seller has not commenced any proceeding to contest any such Taxes for such
taxable period, Purchaser shall provide written notice requesting that Seller
contest such Taxes. If Seller desires to contest such Taxes, Seller shall
provide written notice to Purchaser within ten (10) days after receipt of
Purchaser’s request confirming that Seller will contest such Taxes, in which
case Seller shall proceed to contest such Taxes, and Purchaser shall not have
the right to contest such Taxes.  If Seller fails to provide such written notice
confirming that Seller will contest such Taxes within such ten (10) day period,
Purchaser shall have the right to contest such Taxes. Any refunds or abatements
awarded in such proceedings shall be used first to reimburse the Party
contesting such Taxes for the reasonable costs and expenses incurred by such
Party in contesting such Taxes, and the remainder of such refunds or abatements
shall be prorated between Seller and Purchaser as of the Cut-Off Time, and the
Party receiving such refunds or abatements promptly shall pay such prorated
amount due to the other Party.  This Section VIII.F.2 shall survive the Closing.

          3.          Taxable Period Commencing After Closing Date. Purchaser
shall have the right to commence, continue and settle any proceedings to contest
Taxes for any taxable period which commences after the Closing Date, and shall
be entitled to any refunds or abatements of Taxes awarded in such proceedings. 
This Section VIII.F.3 shall survive the Closing.

          4.          Cooperation. Seller and Purchaser shall use commercially
reasonable efforts to cooperate with the Party contesting the Taxes (at no cost
or expense to the Party not contesting the Taxes other than any de minimis cost
or expense or any cost or expense which the requesting Party agrees in writing
to reimburse) and to execute and deliver any documents and instruments
reasonably requested by the Party contesting the Taxes in furtherance of the
contest of such Taxes.  This Section VIII.F.4 shall survive the Closing.

32

--------------------------------------------------------------------------------




G.      Notices and Filings.  Seller and Purchaser shall use commercially
reasonable efforts to cooperate with each other (at no cost or expense to the
Party whose cooperation is requested, other than any de minimis cost or expense
or any cost or expense which the requesting Party agrees in writing to
reimburse) to provide written notice to any Person under any Tenant Leases,
Contracts, and Licenses and Permits and to effect any registrations or filings
with any Governmental Authority or other Person, regarding the change in
ownership of the Property or the Business.  This Section VIII.G shall survive
the Closing.

H.      Access to Information. After the Closing, Purchaser shall provide to the
officers, employees, agents and representatives of any the Seller Indemnitees
reasonable access to (i) the Books and Records with respect to the Hotel, (ii)
the Property and (iii) the employees at the Hotel, for any purpose deemed
necessary or advisable by Seller, including, without limitation, to prepare any
documents required to be filed by Seller under Applicable Law or to investigate,
evaluate and defend any claim, charge, audit, litigation or other proceeding
made by any Person or insurance company involving any Starwood Entity; provided,
however, that (A) such the Seller Indemnitees shall provide reasonable prior
notice to Purchaser; (B) Purchaser shall not be required to provide such access
during non-business hours; (C) Purchaser shall have the right to accompany the
officer, employees, agents or representatives of such the Seller Indemnitees in
providing access to its books and records, the Property or the employees of
Purchaser (or Purchaser’s manager) as provided in this Section VIII.H; (D)
Purchaser shall not be required to provide such access to materials or
information to the extent the same (x) are legally privileged or constitute
attorney work product, (y) are subject to a confidentiality agreement or to
Applicable Law prohibiting their disclosure by Purchaser, or (z) constitute
confidential internal assessments, reports, studies, memoranda, notes or other
correspondence prepared by or on behalf of any officer or employee of Purchaser,
and (E) Seller shall defend, indemnify and hold harmless the Purchaser
Indemnitees in accordance with XV from and against any Indemnification Loss
incurred by any Purchaser Indemnitees arising from any such access, inspections,
evaluations, examinations, investigations or studies of the Books and Records,
the Property or the employees at the Hotel conducted by Seller, its employees,
agents or representatives pursuant to this Section VIII.H. Purchaser, at its
cost and expense, shall retain all Books and Records with respect to the Hotel
for a period of seven (7) years after the Closing.  This Section VIII.H shall
survive the Closing.

I.       Privacy Laws.  To the extent Purchaser reviews, is given access to or
otherwise obtains any Hotel Guest Information or Hotel Guest Data as part of the
purchase of the Property and the Business, Purchaser shall at all times comply
in all material respects with all Applicable Law concerning (i) the privacy of
such Hotel Guest Information and Hotel Guest Data and the sharing of such
information and data with third parties (including, without limitation, any
restrictions with respect to Purchaser’s or any third party’s ability to use,
transfer, store, sell, or share such information and data), and (ii) the
establishment of adequate security measures to protect such Hotel Guest
Information and Hotel Guest Data. This Section I shall survive the Closing.

J.       Estoppels. Upon a written request from Purchaser to Seller, Seller
shall use commercially reasonable efforts to obtain and deliver to Purchaser an
estoppel certificate from the counterparty to any declaration of covenants,
conditions or restrictions or other similar material agreement recorded against
the Real Property, in form and substance reasonably acceptable to the Parties.

33

--------------------------------------------------------------------------------




K.      ADA Settlement Agreement.  Seller shall cause the remediation
obligations set forth in Section 3 of the ADA Settlement Agreement (the
“Remediation Work”) to be completed in accordance with the terms of the ADA
Settlement Agreement. The Remediation Work shall be performed at Seller’s sole
cost and expense, in a good, workmanlike and lien-free manner.  Purchaser shall
provide Seller and its Affiliates, contractors, representatives, and agents
reasonable access to the Hotel in order to complete the Remediation Work after
the Closing and shall otherwise cooperate with the Seller in connection
therewith to avoid undue interference with, or disruption to, the operation of
the Hotel while giving due regard to having such work completed in a timely and
cost effective manner.  Except as required by the ADA Settlement Agreement,
Seller shall not remove any existing amenities or features that are the subject
of the remediation measures agreed to in the ADA Settlement Agreement without
the prior consent of Purchaser.  Upon completion of the Remediation Work, Seller
shall provide written notice to Purchaser and Purchaser shall have a period of
five (5) Business Days from the delivery of such notice (the “Remediation
Objection Period”) to provide written notice to Seller (a “Remediation Objection
Notice”) setting forth in reasonable detail any elements of the Remediation Work
which Purchaser reasonably believes were not completed in accordance with this
Section VIII.K (“Unfinished Remediation Items”).  If Purchaser fails to deliver
a Remediation Objection Notice to Seller within the Remediation Objection
Period, Seller shall be deemed to have fully satisfied its obligation to perform
the Remediation Work pursuant to this Section VIII.K and Purchaser shall be
deemed to have accepted such Remediation Work from Seller on an “as-is”,
“where-is”, “with all faults” basis. If Purchaser delivers a Remediation
Objection Notice to Seller within the Remediation Objection Period and Seller
disputes any Unfinished Remediation Items set forth therein, the Parties shall
submit such dispute to an arbitrator reasonably acceptable to both Parties.
Seller shall cause any undisputed Unfinished Remediation Items and any disputed
Unfinished Remediation Items approved by such arbitrator to be completed in
accordance with this Section VIII.K.  Upon Seller’s completion of such
Unfinished Remediation Items, Seller shall be deemed to have fully satisfied its
obligation to perform the Remediation Work pursuant to this Section VIII.K and
Purchaser shall be deemed to have accepted such Remediation Work from Seller on
an “as-is”, “where-is”, “with all faults” basis.  The date upon which Purchaser
is deemed to have accepted the Remediation Work from Seller pursuant to this
Section VIII.K shall be referred to herein as the “Remediation Completion
Date”.  Upon request from Seller, Purchaser shall promptly provide Seller with
written confirmation of the Remediation Completion Date.  Purchaser hereby
agrees that from and after the Remediation Completion Date Purchaser shall (i)
comply with and perform any and all operational requirements under the ADA
Settlement Agreement and (ii) continue to allow Seller and its Affiliates,
contractors, representatives, and agents reasonable access to the Hotel to the
extent necessary to investigate and/or perform additional work in response to
any claim by the counterparty to the ADA Settlement Agreement that the
Remediation Work has not been completed.  Seller shall defend, indemnify and
hold harmless the Purchaser Indemnitees in accordance with XV from and against
any Indemnification Loss incurred by any Purchaser Indemnitees arising from (a)
the performance of the Remediation Work at the Hotel by Seller, its Affiliates,
contractors, representatives, or agents pursuant to this Section  VIII.K to the
extent arising or accruing prior to the Remediation Completion Date, and (b) any
claim by the counterparty to the ADA Settlement Agreement that Seller failed (I)
to complete the Remediation Work in compliance with the ADA Settlement
Agreement, to the extent such failure was not the result of any act or omission
of Purchaser, and/or (II) to pay the “settlement amount” (as defined in the ADA
Settlement Agreement) as required by the ADA Settlement Agreement.  All
warranties with respect to the Remediation Work, and any and all claims against
any contractors, materialmen or suppliers performing or supplying labor and
materials in connection with the Remediation Work arising from the performance
or condition of the Remediation Work, shall, to the extent the same are
transferable or the Parties obtain any consent necessary to effectuate such a
transfer, be assigned and transferred to Purchaser at Closing, or, as
applicable, at such time as the relevant Remediation Work is completed in
accordance with this Section VIII.K.  This Section VIII.K shall survive the
Closing.

34

--------------------------------------------------------------------------------




L.      Further Assurances. From the Effective Date until the Closing or
termination of this Agreement, Seller and Purchaser shall use commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable to consummate the
transaction described in this Agreement, including, without limitation, (i)
obtaining all necessary consents, approvals and authorizations required to be
obtained from any Governmental Authority or other Person under this Agreement or
Applicable Law, and (ii) effecting all registrations and filings required under
this Agreement or Applicable Law. After the Closing, Seller and Purchaser shall
use commercially reasonable efforts (at no cost or expense to such Party, other
than any de minimis cost or expense or any cost or expense which the requesting
Party agrees in writing to reimburse) to further effect the transaction
contemplated in this Agreement.  The immediately preceding sentence of this
Section VIII.L shall survive the Closing.

IX. CLOSING CONDITIONS

A.      Mutual Closing Conditions.

          1.          Satisfaction of Mutual Closing Conditions. The respective
obligations of Seller and Purchaser to close the transaction contemplated in
this Agreement are subject to the satisfaction at or prior to Closing of the
following conditions precedent (the “Mutual Closing Conditions”):

                       a.          Adverse Proceedings. No litigation or other
court action shall have been commenced seeking to obtain an injunction or other
relief from such court to enjoin the consummation of the transaction described
in this Agreement, and no preliminary or permanent injunction or other order,
decree or ruling shall have been issued by a court of competent jurisdiction or
by any Governmental Authority, would make illegal or invalid or otherwise
prevent the consummation of the transaction described in this Agreement.

                       b.          Adverse Law. No Applicable Law shall have
been enacted that would make illegal or invalid or otherwise prevent the
consummation of the transaction described in this Agreement.

          2.          Failure of Mutual Closing Condition. If any of the Mutual
Closing Conditions is not satisfied at Closing, then each Party shall have the
right, by providing written notice to the other Party, to terminate this
Agreement, in which case the Earnest Money shall be refunded to Purchaser in
accordance with Section III.B.4, and the Parties shall have no further rights or
obligations under this Agreement, except those which expressly survive such
termination.

35

--------------------------------------------------------------------------------




B.      Purchaser Closing Conditions.

          1.          Satisfaction of Purchaser Closing Conditions. In addition
to the Mutual Closing Conditions, Purchaser’s obligations to close the
transactions described in this Agreement are subject to the satisfaction at or
prior to Closing of the following conditions precedent (the “Purchaser Closing
Conditions”):

                       a.          Seller’s Deliveries. All of the Seller
Closing Deliveries shall have been delivered to Purchaser or deposited with
Escrow Agent in the Closing Escrow to be delivered to Purchaser at Closing.

                       b.          Representations and Warranties. The
representations or warranties of Seller in this Agreement (as qualified by any
schedules to this Agreement and any amendments or supplements to such schedules,
other than a Post-Due Diligence Disclosure) shall be true and correct as of the
Closing (or as of such other date to which such representation or warranty
expressly is made), except to the extent any breach of such representations or
warranties would not have a material adverse effect on Purchaser’s ownership of
the Property or the conduct of the Business upon Closing or prevent Seller from
consummating the transaction described in this Agreement.

                       c.          Covenants and Obligations. The covenants and
obligations of Seller in this Agreement shall have been performed in all
material respects.

                       d.          Title Policy. The Title Company shall have
committed to issue the Title Policy pursuant to Section V.D.

          2.          Failure of Purchaser Closing Condition. Except as
expressly provided in Section IX.D, if any of the Purchaser Closing Conditions
is not satisfied at Closing, then Purchaser shall, as Purchaser’s sole and
exclusive remedy, have the right, by providing written notice to Seller, to (i)
subject to Seller’s right to cure under Section XIII.B,  terminate this
Agreement, in which case the Earnest Money shall be refunded to Purchaser in
accordance with Section III.B.4, and the Parties shall have no further rights or
obligations under this Agreement, except those which expressly survive such
termination or (ii) to waive any of the Purchaser Closing Conditions at or prior
to Closing.

C.      Seller Closing Conditions.

          1.          Satisfaction of Seller Closing Conditions. In addition to
the Mutual Closing Conditions, Seller’s obligations to close the transactions
contemplated in this Agreement are subject to the satisfaction at or prior to
Closing of the following conditions precedent (the “Seller Closing Conditions”):

                       a.          Receipt of the Purchase Price. Purchaser
shall have (A) paid to Seller or deposited with Escrow Agent with written
direction to disburse the same to Seller, the Purchase Price (as adjusted
pursuant to Section III.A), and (B) delivered written direction to Escrow Agent
to disburse the Earnest Money to Seller.

36

--------------------------------------------------------------------------------




                       b.          Purchaser’s Deliveries. All of the Purchaser
Closing Deliveries shall have been delivered to Purchaser or deposited with
Escrow Agent in the Closing Escrow to be delivered to Seller at Closing.

                       c.          Representations and Warranties. The
representations and warranties of Purchaser in this Agreement shall be true and
correct in all material respects as of the Closing (or as of such other date to
which such representation or warranty expressly is made).

                       d.          Covenants and Obligations. The covenants and
obligations of Purchaser in this Agreement shall have been performed in all
material respects.

          2.          Failure of Seller Closing Condition. Except as expressly
provided in Section IX.D, if any of the Seller Closing Conditions is not
satisfied at Closing, then Seller shall, as Seller’s sole and exclusive remedy,
have the right, by providing written notice to the Purchaser, to (i) terminate
this Agreement, in which case the Earnest Money shall be disbursed to Seller in
accordance with Section III.B.3, and the Parties shall have no further rights or
obligations under this Agreement, except those which expressly survive such
termination or (ii) to waive any of the Seller Closing Conditions at or prior to
Closing.

D.      Frustration of Closing Conditions. Seller and Purchaser may not rely on
the failure of the Seller Closing Conditions or Purchaser Closing Conditions,
respectively, if such failure was caused by such Party’s failure to act in good
faith or to use its commercially reasonable efforts to cause the Closing to
occur.

X. CLOSING

A.      Closing Date. The closing of the transaction described in this Agreement
(the “Closing”) shall occur on May 2, 2006 (as such date may be postponed
pursuant to Section V.C.5, XIII.B, XIII.D, XIV.A.1 or XIV.B.1), or such other
date as agreed to in writing between Seller and Purchaser (the date on which the
Closing occurs is referred to herein as the “Closing Date”).  The Closing shall
be effected through the Closing Escrow pursuant to the Closing Escrow Agreement
as provided in Section X.B and shall occur at the offices of Seller’s counsel or
such other place as agreed to in writing between Seller and Purchaser.

B.      Closing Escrow. If the Parties agree to effect the Closing through an
escrow, then the Closing shall take place by means of a so-called “New
York-style” escrow (the “Closing Escrow”), in which case at or prior to the
Closing, the Parties shall enter into a closing escrow agreement with the Escrow
Agent with respect to the Closing Escrow in form and substance reasonably
acceptable to Seller, Purchaser and the Escrow Agent (the “Closing Escrow
Agreement”) pursuant to which (i) the Purchase Price to be paid by Purchaser
pursuant to Section III.C shall be deposited with Escrow Agent, (ii) all of the
documents required to be delivered by Seller and Purchaser at Closing pursuant
to this Agreement shall be deposited with Escrow Agent, and (iii) at Closing,
the Purchase Price (as adjusted pursuant to Section III.A) and the Earnest Money
shall be disbursed to Seller and the documents deposited into the Closing Escrow
shall be delivered to Seller and Purchaser (as the case may be) pursuant to the
Closing Escrow Agreement.

37

--------------------------------------------------------------------------------




C.      Closing Deliveries.

          1.          Seller’s Deliveries. At the Closing, Seller shall deliver
or cause to be delivered to Purchaser or deposited with Escrow Agent in the
Closing Escrow to be delivered to Purchaser at Closing, all of the (i) documents
set forth in this Section X.C.1, each of which shall have been duly executed by
Seller and acknowledged (if required), and (ii) other items set forth in this
Section X.C.1 (the “Seller Closing Deliveries”), as follows:

                       a.          A closing certificate substantially in the
form of Exhibit D, together with all exhibits thereto.

                       b.          A special warranty grant deed substantially
in the form of Exhibit E, conveying the Real Property to Purchaser, subject to
the Permitted Exceptions;

                       c.          A Bill of Sale in the form of Exhibit F,
transferring the FF&E, Supplies, IT Systems, F&B, Retail Merchandise,
Intellectual Property, Books and Records, Plans and Specifications, Warranties,
Bookings and Accounts Receivable to Purchaser on the terms set forth therein;

                       d.          An Assignment and Assumption of Leases,
Contracts and Licenses and Permits in the form of Exhibit G, assigning the
Tenant Leases, Equipment Leases, Operating Agreements and Licenses and Permits
to Purchaser on the terms set forth therein;

                       e.          A certificate or registration of title for
any owned vehicle or other Personal Property included in the Property which
requires such certification or registration, duly executed by Seller, conveying
such vehicle or such other Personal Property to Purchaser;

                       f.          A New Franchise Agreement for the Hotel
between an Affiliate of Purchaser, as licensee, and Franchisor, as licensor,
pursuant to which Franchisor will license the “Westin” name to the Hotel after
the Closing on the terms set forth therein;

                       g.          Such agreements, affidavits or other
documents as may be reasonably required by the Title Company from Seller to
issue the Title Policy (including, without limitation, an affidavit from Seller
and a lien waiver from Broker in form and substance reasonably acceptable to the
Title Company for the purpose of issuing the Title Policy without an exception
for any broker’s lien);

                       h.          Any real estate transfer tax declarations or
similar documents required under Applicable Law in connection with the
conveyance of the Real Property;

                       i.          FIRPTA affidavits from Seller in the form set
forth in the regulations under Section 1445 of the Code;

38

--------------------------------------------------------------------------------




                       j.          An affidavit from Seller verifying that the
proceeds from the sale of the Property to Purchaser are not subject to
withholding pursuant to § 48-7-128 of the Official Code of Georgia Annotated;

                       k.          To the extent not previously delivered to
Purchaser, all originals (or copies if originals are not available) of the
Tenant Leases, Contracts, Licenses and Permits, Books and Records, keys and lock
combinations in Seller’s Possession, which shall be located at the Hotel on the
Closing Date and deemed to be delivered to Purchaser upon delivery of possession
of the Hotel; provided, however, that Seller shall have the right to (i) redact
and reformat any Books and Records which include data or other information
pertaining to any other hotels owned, managed or franchised by Seller, Starwood,
Operating Tenant or their Affiliates, and (ii) retain copies of any Books and
Records delivered to Purchaser;

                       l.          If Purchaser has elected pursuant to Section
VIII.C.1 to enter into a Beverage Services Agreement, a Beverage Services
Agreement;

                       m.          The Closing Statement prepared pursuant to
Section XI.A; and

                       n.          Such other documents and instruments as may
be reasonably requested by Purchaser in order to consummate the transaction
described in this Agreement.

          2.          Purchaser’s Deliveries. At the Closing, Purchaser shall
deliver or cause to be delivered to Seller or deposited with Escrow Agent in the
Closing Escrow to be delivered to Seller all of the (i) documents set forth in
this Section X.C.2, each of which shall have been duly executed by Purchaser and
acknowledged (if required), and (ii) other items set forth in this Section X.C.2
(the “Purchaser Closing Deliveries”), as follows:

                       a.          The Purchase Price (as adjusted pursuant to
Section III.A) to be paid by Purchaser;

                       b.          A letter of direction to Escrow Agent
directing Escrow Agent to disburse the Earnest Money to Seller;

                       c.          A closing certificate in the form of Exhibit
H, together with all exhibits thereto;

                       d.          If Purchaser has elected pursuant to Section
VIII.C.1 to enter into a Beverage Services Agreement, the insurance certificates
required to be delivered by Purchaser under the Beverage Services Agreement;

                       e.          Such documents and instruments that are
required to be executed and delivered by Purchaser under the New Franchise
Agreement, including, without limitation, any guarantees and reservations
agreements;

                       f.          A counterpart of each of the documents and
instruments to be delivered by Seller under Section X.C.1 which require
execution by Purchaser or an Affiliate of Purchaser; and

39

--------------------------------------------------------------------------------




                       g.          Such other documents and instruments as may
be reasonably requested by Seller or the Title Company in order to consummate
the transaction described in this Agreement (including, without limitation, an
affidavit from Purchaser in form and substance reasonably acceptable to the
Title Company for the purpose of issuing the Title Policy without an exception
for any broker’s lien).

D.      Possession. Seller shall deliver possession of the Real Property,
subject only to the Permitted Exceptions, and tangible Personal Property to
Purchaser upon completion of the Closing.

XI. PRORATIONS AND EXPENSES

A.      Closing Statement. No later than the Business Day prior to Closing, the
Parties, through their respective employees, agents or representatives, jointly
shall make such examinations, audits and inventories of the Hotel as may be
necessary to make the adjustments and prorations to the Purchase Price as set
forth in Sections B and C or any other provisions of this Agreement. Based upon
such examinations, audits and inventories, the Parties jointly shall prepare
prior to Closing a closing statement (the “Closing Statement”), which shall set
forth their best estimate of the amounts of the items to be adjusted and
prorated under this Agreement.  The Closing Statement shall be approved and
executed by the Parties at Closing, and such adjustments and prorations shall be
final with respect to the items set forth in the Closing Statement, except to
the extent any such items shall be reprorated after the Closing as expressly set
forth in Section XI.B.

B.      Prorations. The items of revenue and expense set forth in this Section
XI.B shall be prorated between the Parties (the “Prorations”) as of 11:59 p.m.
on the day preceding the Closing Date (the “Cut-Off Time”), or such other time
expressly provided in this Section XI.B, so that the Closing Date is a day of
income and expense for Purchaser.

          1.          Taxes. All Taxes shall be prorated as of the Cut-Off Time
between Seller and Purchaser. If the amount of any such Taxes is not
ascertainable on the Closing Date, the proration for such Taxes shall be based
on the most recent available bill; provided, however, that after the Closing,
Seller and Purchaser shall reprorate the Taxes and pay any deficiency in the
original proration to the other Party promptly upon receipt of the actual bill
for the relevant taxable period.  This Section XI.B.1 shall survive the Closing.

          2.          Leases.  Any rents and other amounts prepaid, accrued or
due and payable under the Tenant Leases shall be prorated as of the Cut-Off Time
between Seller and Purchaser.  Purchaser shall receive a credit for all
assignable security deposits held by Seller under the Tenant Leases which are
not transferred to Purchaser, and Purchaser thereafter shall be obligated to
refund or apply such deposits in accordance with the terms of such Tenant
Leases. Purchaser shall not receive a credit for any non-assignable security
deposits held by Seller which Seller shall return to the tenant under such
Tenant Lease, and Purchaser shall obtain any replacement security deposit from
such tenant.

          3.          Property Agreements.  Any fees, assessments, charges and
other amounts prepaid, accrued or due and payable under any declaration of
covenants, conditions or restrictions or other similar agreement recorded
against the Real Property shall be prorated as of the Cut-Off Time between
Seller and Purchaser.

40

--------------------------------------------------------------------------------




          4.          Contracts.  Any amounts prepaid, accrued or due and
payable under the Contracts (other than for utilities which proration is
addressed separately in Section XI.B.6) shall be prorated as of the Cut-Off Time
between Seller and Purchaser. Purchaser shall receive a credit for all deposits
held by Seller under the Contracts (together with any interest thereon) which
are not transferred to Purchaser, and Purchaser thereafter shall be obligated to
refund or apply such deposits in accordance with the terms of such Contracts. 
Seller shall receive a credit for all deposits made by Seller under the
Contracts (together with any interest thereon to the extent any such deposit is
held by the applicable counterparty in an interest bearing account) which are
transferred to Purchaser or remain on deposit for the benefit of Purchaser.

          5.          Licenses and Permits.  All amounts prepaid, accrued or due
and payable under any Licenses and Permits transferred to Purchaser shall be
prorated as of the Cut-Off Time between Seller and Purchaser. Seller shall
receive a credit for all deposits made by Seller under the Licenses and Permits
(together with any interest thereon to the extent any such deposit is held by
applicable Governmental Authority in an interest bearing account) which are
transferred to Purchaser or which remain on deposit for the benefit of
Purchaser.

          6.          Utilities.  All utility services shall be prorated as of
the Cut-Off Time between Seller and Purchaser. The Parties shall use
commercially reasonable efforts to obtain readings for all utilities as of the
Cut-Off Time. If readings cannot be obtained as of the Closing Date, the cost of
such utilities shall be prorated between Seller and Purchaser by estimating such
cost on the basis of the most recent bill for such service; provided, however,
that after the Closing, the Parties shall reprorate the amount for such
utilities and pay any deficiency in the original proration to the other Party
promptly upon receipt of the actual bill for the relevant billing period, which
obligation shall survive the Closing.  Seller shall receive a credit for all
fuel stored at the Hotel based on Seller’s cost for such fuel.  Seller shall
receive a credit for all deposits transferred to Purchaser or which remain on
deposit for the benefit of Purchaser with respect to such utility contracts.

          7.          Compensation. Seller shall pay directly to the Rehired
Employees all Compensation due to such Rehired Employees through the date
immediately prior to the Closing Date on or before Seller’s first payroll date
on or after the Closing Date, and Purchaser shall not receive a credit for any
Compensation.

          8.          Accrued PTO. Seller shall pay directly to the Rehired
Employees all Accrued PTO due to such Rehired Employees through the date
immediately prior to the Closing Date on or before Seller’s first payroll date
on or after the Closing Date, and Purchaser shall not receive a credit for any
Accrued PTO.

          9.          Bookings. Purchaser shall receive a credit for all prepaid
deposits for Bookings scheduled to occur on or after the Closing Date, except to
the extent such deposits are transferred to Purchaser.

41

--------------------------------------------------------------------------------




         10.        Retail Merchandise and F&B. Seller shall receive a credit
for all Retail Merchandise and unopened items of F&B (including, without
limitation, all F&B in any “mini-bars” in the guest rooms) based on Seller’s
cost for such items.

         11.        Restaurants and Bars. Seller shall close out the
transactions in the restaurants and bars in the Hotel as of the regular closing
time for such restaurants and bars during the night in which the Cut-Off Time
occurs and retain all monies collected as of such closing, and Purchaser shall
be entitled to any monies collected from the restaurants and bars thereafter.

         12.        Vending Machines. Seller shall remove all monies from all
vending machines, laundry machines, pay telephones and other coin-operated
equipment as of the Cut-Off Time and shall retain all monies collected therefrom
as of the Cut-Off Time, and Purchaser shall be entitled to any monies collected
therefrom after the Cut-Off Time.

         13.        Trade Payables. Except to the extent an adjustment or
proration is made under another subsection of this Section XI.B, (i) Seller
shall pay in full prior to the Closing all amounts payable to vendors or other
suppliers of goods or services for the Business (the “Trade Payables”) which are
due and payable as of the Closing Date for which goods or services have been
delivered to the Hotel prior to Closing, and (ii) Purchaser shall receive a
credit for the amount of such Trade Payables which have accrued, but are not yet
due and payable as of the Closing Date, and Purchaser shall pay all such Trade
Payables accrued as of the Closing Date when such Trade Payables become due and
payable; provided, however, Seller and Purchaser shall reprorate the amount of
credit for any Trade Payables and pay any deficiency in the original proration
to the other Party promptly upon receipt of the actual bill for such goods or
services.  Seller shall receive a credit for all advance payments or deposits
made with respect to FF&E, Supplies, F&B and Retail Merchandise ordered, but not
delivered to the Hotel prior to the Closing Date, and Purchaser shall pay the
amounts which become due and payable for such FF&E, Supplies, F&B and Retail
Merchandise which were ordered prior to Closing.  This Section XI.B.13 shall
survive the Closing.

         14.        Cash. Seller shall receive a credit for all cash on hand or
on deposit in any house bank at the Hotel which shall remain on deposit for the
benefit of Purchaser.

         15.        Gift Certificates. Purchaser shall receive a credit for
twenty percent (20%) of the face value of all gift certificates issued by the
Hotel for use at the Hotel outstanding as of the Closing Date.

         16.        Other Adjustments and Prorations. All other items of income
and expense as are customarily adjusted or prorated upon the sale and purchase
of a hotel property similar to the Property shall be adjusted and prorated
between Seller and Purchaser accordingly.

C.     Accounts Receivable.

         1.          Guest Ledger. At Closing, Seller shall receive a credit in
an amount equal to: (i) all amounts charged to the Guest Ledger for all room
nights up to (but not including) the night during which the Cut-Off Time occurs,
and (ii) one-half (½) of all amounts charged to the Guest Ledger for the room
night which includes the Cut-Off Time (other than any restaurant or bar charges
on the Guest Ledger which shall be prorated in accordance with Section XI.B.10),
and Purchaser shall be entitled to retain all deposits made and amounts
collected with respect to such Guest Ledger.

42

--------------------------------------------------------------------------------




         2.          Accounts Receivable (Other than Guest Ledger). Seller shall
retain the right to collect all Accounts Receivable (other than the Guest Ledger
which is addressed in Section 1), and Purchaser shall not receive a credit for
such Accounts Receivable. Purchaser shall cooperate with Seller in collecting
the Accounts Receivable, at no cost or expense to Purchaser other than any de
minimis cost and expense or any cost or expense which Seller agrees in writing
to reimburse. If any such Accounts Receivable are paid to Purchaser after the
Closing, Purchaser shall remit such payments to Seller, in the same form as
received, on a bi-weekly basis, without any commission or deduction for
Purchaser.

D.     Transaction Costs.

         1.          Seller’s Transaction Costs. In addition to the other costs
and expenses to be paid by Seller set forth elsewhere in this Agreement, Seller
shall pay for the following items in connection with this transaction: (i) the
fees and expenses for the Title Commitment; (ii) fifty percent (50%) of the fees
and expenses for the Title Policy; (iii) the fees and expenses for the Survey;
(iv) the fees and expenses of removing or curing any Unpermitted Exceptions as
required under Section V.C.4; (v) fifty percent (50%) of any transfer, sales or
similar tax and recording charges payable in connection with the conveyance of
the Property; (vi) the commission due to Broker; (vii) fifty percent (50%) of
the fees and expenses for the Escrow Agent; and (viii) the fees and expenses of
their own attorneys, accountants and consultants. 

         2.          Purchaser’s Transaction Costs. In addition to the other
costs and expenses to be paid by Purchaser as set forth elsewhere in this
Agreement, Purchaser shall pay for the following items in connection with this
transaction: (i) the fees and expenses incurred by Purchaser for Purchaser’s
Inspectors or otherwise in connection with the Inspections; (ii) fifty percent
(50%) of the fees and expenses for the Title Policy; (iii) the fees and expenses
of any endorsements to the Title Policy (other than any endorsements necessary
for removing or curing any Unpermitted Exceptions as required under Section
V.C.4); (iv) the fees and expenses for any updates of the Survey or for any new
survey; (v) fifty percent (50%) of any transfer, sales or similar tax and
recording charges payable in connection with the conveyance of the Property;
(vi) any fees or expenses payable for the assignment, transfer or conveyance of
any Equipment Leases, Operating Agreements, Licenses and Permits and
Intellectual Property, and any fees payable to replace the goods or services
provided under the National/Regional Operating Agreements (which are not
assigned or transferred to Purchaser); (vii) any mortgage tax, title insurance
fees and expenses for any loan title insurance policies (and endorsements
thereto), recording charges or other amounts payable in connection with any
financing obtained by Purchaser; (viii) fifty percent (50%) of the fees and
expenses for the Escrow Agent; and (ix) the fees and expenses of its own
attorneys, accountants and consultants.

         3.          Other Transaction Costs.  All other fees, costs and
expenses not expressly addressed in this Section XI.D or elsewhere in this
Agreement shall be allocated between Seller and Purchaser in accordance with
applicable local custom for similar transactions.

43

--------------------------------------------------------------------------------




XII. TRANSITION PROCEDURES

A.     Safe Deposit Boxes. Prior to the Closing, Seller shall notify all guests
or customers who are then using a safe deposit box at the Hotel advising them of
the pending change in management of the Hotel and requesting them to conduct an
inventory and verify the contents of such safe deposit box. All inventories by
such guests or customers shall be conducted under the joint supervision of
employees, agents or representatives of the Parties. Upon such inventory and
verification, Seller shall deliver to Purchaser all keys, receipts and
agreements for such safe deposit box (and thereafter such safe deposit box shall
deemed an “Inventoried Safe Deposit Box”). If this Agreement is terminated after
such inventory, Purchaser shall return all keys, receipts and agreements to
Seller for such Inventoried Safe Deposit Boxes immediately upon such
termination. Upon Closing, Seller shall deliver to Purchaser all keys in
Seller’s Possession for all safe deposit boxes not then in use, and a list of
all safe deposit boxes which are then in use, but not yet inventoried by the
depositor, with the name and room number of such depositor. After the Closing,
the Parties shall make appropriate arrangements for guests and customers at the
Hotel to inventory and verify the contents of the non-Inventoried Safe Deposit
Boxes which are then in use, and upon such inventory and verification, Seller
shall deliver to Purchaser all keys, receipt and agreements for such safe
deposit box (and such safe deposit box thereafter shall constitute an
Inventoried Safe Deposit Box). Purchaser shall be responsible for, and shall
indemnify and hold harmless the Seller Indemnitees in accordance with XV from
and against any Indemnification Loss incurred by any the Seller Indemnitees with
respect to, any theft, loss or damage to the contents of any safe deposit box
from and after the time such safe deposit box is deemed an Inventoried Safe
Deposit Box pursuant to this Section XII.A.  Seller shall be responsible for,
and shall indemnify and hold harmless the Purchaser Indemnitees in accordance
with XV from and against any Indemnification Loss incurred by any Purchaser
Indemnitees with respect to, any theft, loss or damage to the contents of any
safe deposit box prior to the time such safe deposit box is deemed an
Inventoried Safe Deposit Box.

B.     Baggage. On the Closing Date, employees, agents or representatives of the
Parties jointly shall make a written inventory of all baggage, boxes and similar
items checked in or left in the care of Seller at the Hotel, and Seller shall
deliver to Purchaser the keys to any secured area which such baggage and other
items are stored (and thereafter such baggage, boxes and other items inventoried
shall be deemed the “Inventoried Baggage”). Purchaser shall be responsible for,
and shall indemnify and hold harmless the Seller Indemnitees in accordance with
XV from and against any Indemnification Loss incurred by any the Seller
Indemnitees with respect to any theft, loss or damage to any Inventoried Baggage
from and after the time of such inventory, and any other baggage, boxes or
similar items left in the care of Purchaser which was not inventoried by the
Parties.  Seller shall be responsible for, and shall indemnify and hold harmless
the Purchaser Indemnitees in accordance with XV from and against any
Indemnification Loss incurred by any Purchaser Indemnitees with respect to any
theft, loss or damage to any Inventoried Baggage prior to the time of such
inventory, and any other baggage, boxes or similar items left in the care of
Seller which was not inventoried by the Parties.

44

--------------------------------------------------------------------------------




C.     Removal of IT Systems. With respect to the IT Systems other than the
Excluded IT Systems, Seller shall provide Purchaser with a contact name and
telephone number of the applicable licensor, vendor or supplier, and Purchaser
shall (i) be responsible for obtaining any consents or approvals necessary for
the assignment or transfer of such IT Systems from Seller to Purchaser, or a new
license for such IT Systems (as the case may be), and (ii) pay any fees or
expenses charged by the licensor, vendor or supplier of such IT Systems in
respect of such assignment or transfer or new license (as the case may be). With
respect to the Excluded IT Systems to be removed from the Hotel as set forth in
Schedule II.B.7, Seller shall have no obligation to replace such Excluded IT
Systems except to the extent such Excluded IT Systems are required to be
provided by Franchisor pursuant to the New Franchise Agreement.  If Purchaser
replaces any of the Excluded IT Systems removed by Seller, Seller shall
cooperate with Purchaser in all reasonable respects to transfer all data from
such Excluded IT Systems which were removed to the replacement systems installed
by Purchaser, provided, however, that Seller makes no representation, warranty
or guarantee whatsoever that the data on such Excluded IT Systems removed by
Seller will be transferable or compatible with the replacement systems installed
by Purchaser.

D.     Starwood Proprietary Property.  From and after the Closing, the rights
and obligations of Franchisor and Purchaser with respect to any Starwood
Proprietary Property and any other supplies and other personal property located
at the Hotel, or any signs and fixtures identifying the Hotel, that bear any of
the Starwood Proprietary Marks shall be governed by the New Franchise Agreement.

E.     Notice to Employees. At Closing, the Parties shall make a joint
announcement or communication to the Employees regarding their employment or
termination of employment at the Hotel in accordance with Section VIII.D in form
and substance reasonably acceptable to the Parties.

F.      Notice to Guests. At Seller’s option, Seller shall send an announcement
to all guests and customers at the Hotel as of the Closing and all Persons who
have Bookings as of the Closing informing such Persons of the change in
management of the Hotel, in form and substance reasonably acceptable to
Purchaser.

XIII. DEFAULT AND REMEDIES

A.      Seller’s Default. If, at or any time prior to Closing, Seller fails to
perform their covenants or obligations under this Agreement in any material
respect (a “Seller Default”), and no Purchaser Default has occurred which
remains uncured, then Purchaser, as its sole and exclusive remedies, may elect
to (i) subject to Seller’s right to cure under Section  B, terminate this
Agreement, in which case (a) the Earnest Money shall be refunded to Purchaser in
accordance with Section III.B.4 , (b) Seller shall pay the Expense Reimbursement
Amount to Purchaser within ten (10) Business Days after delivery to Seller of
evidence reasonably acceptable to Seller regarding the expenses comprising the
Expense Reimbursement Amount, and (c) the Parties shall have no further rights
or obligations under this Agreement, except those which expressly survive such
termination; (ii) proceed to Closing without any reduction in or setoff against
the Purchase Price, in which case Purchaser shall be deemed to have waived such
Seller Default; or (iii) obtain a court order for specific performance. 
Seller’s obligation to pay the Expense Reimbursement shall survive the
termination of this Agreement.

45

--------------------------------------------------------------------------------




B.      Seller’s Right to Cure. Notwithstanding anything to the contrary in this
Agreement, Purchaser shall not have the right to exercise its remedies under
Section XIII.A(i) or (iii) for a Seller Default or Section IX.B.2 for a failure
of a Purchaser Closing Condition (a “Purchaser Closing Condition Failure”),
unless Purchaser has provided written notice to Seller specifying in reasonable
detail the nature of Seller Default or Purchaser Closing Condition Failure (as
the case may be), and Seller has not cured such Seller Default or Purchaser
Closing Condition Failure (as the case may be) within thirty (30) days after
Seller’s receipt of such notice (the “Seller Cure Period”), in which case the
Closing shall be postponed until the date which is five (5) Business Days after
the expiration of the Seller Cure Period.  Seller shall have the right (but not
the obligation) to cure any Seller Default or Purchaser Closing Condition
Failure by providing an indemnification to the Purchaser Indemnitees in
accordance with XV from and against any Indemnification Loss incurred by any
Purchaser Indemnitees as a result of the events or circumstances on which such
Seller Default or Purchaser Closing Condition Failure is based, in which case
Section XV.B shall be amended at Closing to provide for such indemnification by
Seller, and Purchaser shall proceed to Closing without any reduction in or
setoff against the Purchase Price; provided, however, that Seller shall not have
the right to cure any Seller Default or Purchaser Closing Condition Failure by
providing an indemnification if (i) the amount of the Indemnification Loss to
which such indemnification would apply is not a liquidated amount or otherwise
is not readily ascertainable, (ii) the aggregate amount of Indemnification Loss
to which all such indemnifications provided pursuant to this Section B would
apply could exceed Two Million Five Hundred Thousand and no/100 Dollars
($2,500,000.00), or (iii) in spite of such indemnification, Purchaser’s lender
refuses to provide financing for the transaction described in this Agreement
solely as a result of such Seller Default or Purchaser Closing Condition
Failure.  If Seller exercises its right pursuant to this Section XIII.B to cure
a Seller Default or Purchaser Closing Condition Failure by providing an
indemnification to the Purchaser Indemnitees, then Seller shall maintain an
aggregate net worth equal to or greater than Five Million and no/100 Dollars
($5,000,000.00) until the expiration of such indemnification (with the
expiration of such indemnification to be reasonably agreed to by the Parties). 
The immediately preceding sentence of this Section XIII.B shall survive the
Closing.

C.      Purchaser’s Default. If (i) Purchaser has not deposited the Deposit
within the time period provided in, and otherwise in accordance with, Section
III.B.1, or (ii) at any time prior to Closing, Purchaser fails to perform any of
its other covenants or obligations under this Agreement in any material respect
which breach or default is not caused by a Seller Default (a “Purchaser
Default”), then Seller, as its sole and exclusive remedy, may elect to (A)
terminate this Agreement by providing written notice to Purchaser, in which case
the Earnest Money shall be disbursed to Seller in accordance with Section
III.B.3, and the Parties shall have no further rights or obligations under this
Agreement, except those which expressly survive such termination, or (B) proceed
to Closing pursuant to this Agreement, in which case Seller shall be deemed to
have waived such Purchaser Default.  Notwithstanding the foregoing, Seller shall
have the right to bring an action for damages against Purchaser for (I)
Purchaser’s failure to deposit the Deposit as required, and (II) Purchaser’s
breach of its covenants or obligations under Section XVI.B. The preceding
sentence shall survive the termination of this Agreement.

46

--------------------------------------------------------------------------------




D.      Purchaser’s Right to Cure. Notwithstanding anything to the contrary in
this Agreement, Seller shall not have the right to exercise their remedies under
Section XIII.C(A) for a Purchaser Default or Section IX.C.2 for a failure of a
Seller Closing Condition (a “Seller Closing Condition Failure”), unless Seller
has provided written notice to Purchaser specifying in reasonable detail the
nature of the Purchaser Default or Seller Closing Condition Failure (as the case
may be), and Purchaser has not cured such Purchaser Default or Seller Closing
Condition Failure (as the case may be) within five (5) Business Days after
Purchaser’s receipt of such notice (the “Purchaser Cure Period”), in which case
the Closing shall be postponed until the date which is five (5) Business Days
after the expiration of the Purchaser Cure Period.

E.      LIQUIDATED DAMAGES. THE PARTIES ACKNOWLEDGE AND AGREE THAT IF THIS
AGREEMENT IS TERMINATED PURSUANT TO SECTION XIII.C, THE DAMAGES THAT SELLER
WOULD SUSTAIN AS A RESULT OF SUCH TERMINATION WOULD BE DIFFICULT IF NOT
IMPOSSIBLE TO ASCERTAIN. ACCORDINGLY, THE PARTIES AGREE THAT SELLER SHALL RETAIN
THE EARNEST MONEY AS FULL AND COMPLETE LIQUIDATED DAMAGES (AND NOT AS A PENALTY)
AS SELLER’S SOLE AND EXCLUSIVE REMEDY FOR SUCH TERMINATION; PROVIDED, HOWEVER,
THAT IN ADDITION TO THE EARNEST MONEY, SELLER SHALL RETAIN ALL RIGHTS AND
REMEDIES UNDER THIS AGREEMENT WITH RESPECT TO THOSE OBLIGATIONS OF PURCHASER
WHICH EXPRESSLY SURVIVE SUCH TERMINATION.

XIV. RISK OF LOSS

A.      Casualty. If, at any time after the Effective Date and prior to Closing
or earlier termination of this Agreement, the Property or any portion thereof is
damaged or destroyed by fire or any other casualty (a “Casualty”), Seller shall
give written notice of such Casualty to Purchaser promptly after the occurrence
of such Casualty.

          1.          Material Casualty. If the amount of the repair or
restoration of the Hotel damaged by such Casualty equals or exceeds five percent
(5%) of the Purchase Price (a “Material Casualty”) and the Casualty was not
caused by Purchaser or Purchaser’s Inspectors, or their respective employees or
agents, then Purchaser shall have the right to elect, by providing written
notice to Seller within ten (10) days after Purchaser’s receipt of Seller’s
written notice of such Casualty, to (a) terminate this Agreement, in which case
the Earnest Money shall be refunded to Purchaser in accordance with Section
III.B.4 and the Parties shall have no further rights or obligations under this
Agreement, except those which expressly survive such termination, or (b) proceed
to Closing, without terminating this Agreement, in which case Seller shall (i)
provide Purchaser with a credit against the Purchase Price in an amount equal to
the lesser of: (A) the applicable insurance deductible, and (B) and the
reasonable estimated costs for the repair or restoration of the Hotel required
by such Casualty, and (ii) transfer and assign to Purchaser all of Seller’s
right, title and interest in and to all proceeds from all casualty and lost
profits insurance policies maintained by Seller with respect to the Hotel,
except those proceeds allocable to lost profits and costs incurred by Seller for
the period prior to the Closing. If Purchaser fails to provide written notice of
its election to Seller within such time period, then Purchaser shall be deemed
to have elected to terminate this Agreement pursuant to clause (a) of this
preceding sentence. If the Closing is scheduled to occur within Purchaser’s ten
(10) day election period, the Closing Date shall be postponed until the date
which is five (5) Business Days after the expiration of such ten (10) day
election period.

47

--------------------------------------------------------------------------------




          2.          Non-Material Casualty. In the event of any (i) Casualty
which is not a Material Casualty, or (ii) Material Casualty which is caused by
Purchaser or Purchaser’s Inspectors, or their respective employees or agents,
then Purchaser shall not have the right to terminate this Agreement, but shall
proceed to Closing, in which case Seller shall (A) provide Purchaser with a
credit against the Purchase Price (except if such Casualty is caused by
Purchaser or Purchaser’s Inspectors) in an amount equal to the lesser of: (1)
the applicable insurance deductible, and (2) the reasonable estimated costs for
the repair or restoration required by such Casualty, and (B) transfer and assign
to Purchaser all of Seller’s right, title and interest in and to all proceeds
from all casualty and lost profits insurance policies maintained by Seller with
respect to the Hotel, except those proceeds allocable to any lost profits or
costs incurred by Seller for the period prior to the Closing.

B.      Condemnation. If, at any time after the Effective Date and prior to
Closing or the earlier termination of this Agreement, any Governmental Authority
commences any condemnation proceeding or other proceeding in eminent domain with
respect to all or any portion of the Real Property (a “Condemnation”), Seller
shall give written notice of such Condemnation to Purchaser promptly after
Seller receives notice of such Condemnation.

          1.          Material Condemnation. If the Condemnation would (i)
result in the permanent loss of more than five percent (5%) of the Purchase
Price, or (ii) cause the Hotel to materially violate any Applicable Law
including, without limitation, zoning laws and requirements (a “Material
Condemnation”), then Purchaser shall have the right to elect, by providing
written notice to Seller within ten (10) days after Purchaser’s receipt of
Seller’s written notice of such Condemnation, to (I) terminate this Agreement,
in which case the Earnest Money shall be refunded to Purchaser in accordance
with Section III.B.4 and the Parties shall have no further rights or obligations
under this Agreement, except those which expressly survive such termination, or
(II) proceed to Closing, without terminating this Agreement, in which case
Seller shall assign to Purchaser all of Seller’s right, title and interest in
all proceeds and awards from such Condemnation. If Purchaser fails to provide
written notice of its election to Seller within such time period, then Purchaser
shall be deemed to have elected to terminate this Agreement pursuant to clause
(I) of the preceding sentence. If the Closing is scheduled to occur within
Purchaser’s ten (10) day election period, the Closing shall be postponed until
the date which is five (5) Business Days after the expiration of such ten (10)
day election period.

          2.          Non-Material Condemnation. In the event of any
Condemnation other than a Material Condemnation, Purchaser shall not have the
right to terminate this Agreement, but shall proceed to Closing, in which case
Seller shall assign to Purchaser all of Seller’s right, title and interest in
all proceeds and awards from such Condemnation.

XV. SURVIVAL, INDEMNIFICATION AND RELEASE

A.      Survival. Except as expressly set forth in this Section XV.A, all
representations, warranties, covenants, liabilities and obligations shall be
deemed (i) if the Closing occurs, to merge in the Deed and not survive the
Closing, or (ii) if this Agreement is terminated, not to survive such
termination.

48

--------------------------------------------------------------------------------




          1.          Survival of Representations and Warranties. If this
Agreement is terminated, the representations and warranties in Section VII.A.18,
VII.B.4 and VII.B.5 shall survive such termination until the expiration of the
applicable statute of limitations. If the Closing occurs, (i) the
representations and warranties of Seller in Sections VII.A.1, VII.A.2, VII.A.3,
VII.A.18 and VII.A.19, and the representations and warranties of Purchaser in
Section VII.B shall survive the Closing until the expiration of the applicable
statute of limitations, and (ii) all other representations and warranties of
Seller in Section VII.A shall survive the Closing for a period commencing on the
Closing Date and expiring at 5:00 p.m. (Eastern Time) on the date which is one
(1) year after the Closing Date (the period any representation or warranty
survives termination or the Closing as set forth in this Section XV.A.1) is
referred to herein as the “Survival Period”).

          2.          Survival of Covenants and Obligations. If this Agreement
is terminated, only those covenants and obligations to be performed by the
Parties under this Agreement which expressly survive the termination of this
Agreement shall survive such termination. If the Closing occurs, only those
covenants and obligations to be performed by the Parties under this Agreement
which expressly survive the Closing shall survive the Closing.

          3.          Survival of Indemnification. This XV and all other rights
and obligations of defense and indemnification as expressly set forth in this
Agreement shall survive the Closing or termination of this Agreement.

B.      Indemnification by Seller. Subject to the limitations set forth in V,
Sections XV.A, XV.D, XV.E, XV.F, XV.G, XV.H and any other express provision of
in this Agreement, Seller shall indemnify and hold harmless the Purchaser
Indemnitees from and against any Indemnification Loss incurred by any Purchaser
Indemnitee to the extent resulting from (i) the breach of any express
representations or warranties of Seller in this Agreement which expressly
survives the Closing or termination of this Agreement (as the case may be), (ii)
the breach by Seller of any of their covenants or obligations under this
Agreement which expressly survives the Closing or termination of this Agreement
(as the case may be), and (iii) any Retained Liabilities.

C.      Indemnification by Purchaser. Subject to the limitations set forth in
Sections XV.A, XV.D, XV.E and XV.F, Purchaser shall indemnify and hold harmless
the Seller Indemnitees from and against any Indemnification Loss incurred by any
Seller Indemnitee to the extent resulting from (i) any breach of any express
representations or warranties of Purchaser in this Agreement which expressly
survives the Closing or termination of this Agreement (as the case may be), (ii)
any breach by Purchaser of any of its covenants or obligations under this
Agreement which expressly survives the Closing or termination of this Agreement
(as the case may be), and (iii) any Assumed Liabilities; provided, however,
that, without limiting the release set forth in Section XV.G, Purchaser shall
not be required to indemnify and/or hold harmless any Seller Indemnitee against
any claim or action brought against such Seller Indemnitee alleging that a
violation of any Environmental Law existed prior to Closing.

D.      Limitations on Indemnification Obligations.

          1.          Failure to Provide Notice within Survival Period.
Notwithstanding anything else to the contrary in this Agreement, an Indemnitee
which is seeking defense or indemnification for a breach of any representations
or warranties shall be entitled to indemnification for such breach only if the
Indemnitee has given written notice to the Indemnitor in accordance with Section
XV.E.1 prior to the expiration of the applicable Survival Period.

49

--------------------------------------------------------------------------------




          2.          Indemnification Deductible and Cap. Notwithstanding
anything to the contrary in this Agreement, Seller shall be not be required to
provide indemnification to the Purchaser Indemnitees pursuant to clause (i) of
Section XV.B to the extent that the aggregate amount of all Indemnification
Losses incurred by the Purchaser Indemnitees for which Purchaser otherwise would
be entitled to indemnification under clause (i) of Section XV.B (A) does not
exceed Two Hundred Twenty Five Thousand and no/100 Dollars ($225,000.00) (the
“Indemnification Deductible”), or if such Indemnification Losses exceed the
Indemnification Deductible, Purchaser shall not be entitled to defense or
indemnification for any amount up to the Indemnification Deductible, or (B)
exceeds Two Million Two Hundred Fifty Thousand and no/100 Dollars
($2,250,000.00).  For the avoidance of doubt, Seller agrees and acknowledges
that the limitations in this Section 2 shall not apply to any indemnification
provided to Purchaser by Seller pursuant to Section XIII.B.

          3.          Failure to Provide Timely Notice of Indemnification Claim.
Notwithstanding anything to the contrary in this Agreement, an Indemnitee shall
not be entitled to defense or indemnification to the extent the Indemnitee’s
failure to promptly notify the Indemnitor in accordance with Section XV.E.1, (i)
prejudices the Indemnitor’s ability to defend against any Third-Party Claim on
which such Indemnification Claim is based, or (ii) increases the amount of
Indemnification Loss incurred in respect of such indemnification obligation of
the Indemnitor.

          4.          Effect of Taxes, Insurance or Other Reimbursement.
Notwithstanding anything to the contrary in this Agreement, the amount of any
Indemnification Loss for which indemnification is provided to an Indemnitee
under this XV shall be net of any tax benefits realized or insurance proceeds
received by such Indemnitee in connection with the Indemnification Claim, or any
other third-party reimbursement. The Indemnitee shall use commercially
reasonable efforts to realize any tax benefit, collect any insurance proceeds or
obtain any third-party reimbursement with respect to such Indemnification Claim,
and if such tax benefits, insurance proceeds or reimbursement are realized or
obtained by the Indemnitee after the Indemnitor has paid any amount in respect
of an Indemnification Loss to the Indemnitee, the Indemnitee shall reimburse the
amount realized or collected by the Indemnitee up to the amount received from
the Indemnitor for such Indemnification Loss.

E.      Indemnification Procedure.

          1.          Notice of Indemnification Claim. If any of the Seller
Indemnitees or Purchaser Indemnitees (as the case may be) (each, an
“Indemnitee”) is entitled to defense or indemnification under Sections III.D,
IV.A.5, VIII.D.2, VIII.D.3, VIII.H, XII.A, XII.B, XV.B or XV.C or any other
express provision in this Agreement (each, an “Indemnification Claim”), the
Party required to provide defense or indemnification to such Indemnitee (the
“Indemnitor”) shall not be obligated to defend, indemnify and hold harmless such
Indemnitee unless and until such Indemnitee provides written notice to such
Indemnitor promptly after such Indemnitee has actual knowledge of any facts or
circumstances on which such Indemnification Claim is based or a Third-Party
Claim is made on which such Indemnification Claim is based, describing in
reasonable detail such facts and circumstances or Third-Party Claim with respect
to such Indemnification Claim.

50

--------------------------------------------------------------------------------




          2.          Resolution of Indemnification Claim Not Involving
Third-Party Claim. If the Indemnification Claim does not involve a Third-Party
Claim and is disputed by the Indemnitor, the dispute shall be resolved by
litigation or other means of alternative dispute resolution as the Parties may
agree in writing.

          3.          Resolution of Indemnification Claim Involving Third-Party
Claim. If the Indemnification Claim involves a Third-Party Claim, the Indemnitor
shall have the right (but not the obligation) to assume the defense of such
Third-Party Claim, at its cost and expense, and shall use good faith efforts
consistent with prudent business judgment to defend such Third-Party Claim,
provided that (i) the counsel for the Indemnitor who shall conduct the defense
of the Third-Party Claim shall be reasonably satisfactory to the Indemnitee
(unless selected by Indemnitor’s insurance company), (ii) the Indemnitee, at its
cost and expense, may participate in, but shall not control, the defense of such
Third-Party Claim, and (iii) the Indemnitor shall not enter into any settlement
or other agreement which requires any performance by the Indemnitee, other than
the payment of money which shall be paid by the Indemnitor. The Indemnitee shall
not enter into any settlement agreement with respect to the Indemnification
Claim, without the Indemnitor’s prior written consent, which consent may be
withheld in Indemnitor’s sole discretion. If the Indemnitor elects not to assume
the defense of such Third-Party Claim, or if in the good faith judgment of the
Indemnitee the Indemnitor or counsel for the Indemnitor shall have a conflict of
interest which would adversely affect the Indemnitor’s or its counsel’s ability
to defend such Third-Party Claim on behalf of the Indemnitee, the Indemnitee
shall have the right to retain the defense of such Third-Party Claim at the cost
and expense of the Indemnitor, and shall use good faith efforts consistent with
prudent business judgment to defend such Third-Party Claim in an effective and
cost-efficient manner.

          4.          Accrual of Indemnification Obligation. Notwithstanding
anything to the contrary in this Agreement, the Indemnitee shall have no right
to indemnification against the Indemnitor for any Indemnification Claim which
(i) does not involve a Third-Party Claim but is disputed by Indemnitor until
such time as such dispute is resolved by written agreement or other means as the
Parties otherwise may agree in writing, or (ii) which involves a Third-Party
Claim until such time as such Third-Party Claim is concluded, including any
appeals with respect thereto.

F.      Exclusive Remedy for Indemnification Loss. Except for claims based on
fraud, the indemnification provisions in this XV shall be the sole and exclusive
remedy of any Indemnitee with respect to any claim for Indemnification Loss
arising from or in connection with this Agreement.

51

--------------------------------------------------------------------------------




G.     RELEASE OF SELLER FOR VIOLATIONS OF APPLICABLE LAW.  NOTWITHSTANDING ANY
INDEMNIFICATION OBLIGATION OF SELLER UNDER THIS AGREEMENT, PURCHASER (FOR ITSELF
AND ALL PURCHASER INDEMNITEES) DOES HEREBY FOREVER RELEASE AND DISCHARGE THE
SELLER INDEMNITEES FROM ANY AND ALL VIOLATIONS OF APPLICABLE LAW INCLUDING,
WITHOUT LIMITATION VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990 AND
ALL ENVIRONMENTAL CLAIMS AND ENVIRONMENTAL LIABILITIES, WHETHER NOW KNOWN OR
UNKNOWN TO PURCHASER; PROVIDED, HOWEVER, THAT SUCH RELEASE AND DISCHARGE SHALL
NOT APPLY TO ANY INDEMNIFICATION OBLIGATION OF SELLER TO THE EXTENT RESULTING
FROM A BREACH OF SELLER’S REPRESENTATIONS OR WARRANTIES SET FORTH IN SECTION
VII.A.6 AND SECTION VII.A.8.  NOTHING CONTAINED IN THIS RELEASE, HOWEVER, IS
INTENDED TO OR SHALL BE DEEMED TO RELEASE ANY CLAIMS WHICH PURCHASER MAY HAVE
AGAINST ANY OTHER POTENTIALLY LIABLE PARTY WITH RESPECT TO ANY SUCH VIOLATIONS
OF APPLICABLE LAW.

H.     Liability under Deed. Purchaser agrees that if Purchaser has any right or
claim against Seller pursuant to the warranties in the Deed delivered by Seller
to Purchaser, Purchaser shall exhaust all of its rights and remedies against the
Title Company pursuant to the applicable Title Policy prior to bringing any
claim or action against Seller in respect of such warranties.  Seller agrees
that, with respect to any such right or claim by Purchaser against Seller
pursuant to the Deed, the applicable statute of limitations shall be tolled
while Purchaser diligently pursues such rights and remedies against the Title
Company.

XVI. MISCELLANEOUS PROVISIONS

A.     Notices.

          1.        Method of Delivery. All notices, requests, demands and other
communications required to be provided by any Party under this Agreement (each,
a “Notice”) shall be in writing and delivered, at the sending Party’s cost and
expense, by (i) personal delivery, (ii) certified U.S. mail, with postage
prepaid and return receipt requested, (iii) overnight courier service, or (iv)
facsimile transmission, with a verification copy sent on the same day by any of
the methods set forth in clauses (i), (ii) or (iii), to the recipient Party at
the following address or facsimile number:

If to Seller:

 

Starwood Hotels & Resorts Worldwide, Inc.

 

1111 Westchester Avenue

 

White Plains, New York 10604

 

Attn: General Counsel

 

Facsimile No.: (914) 640-8260

 

 

 

And to:

 

 

 

Starwood Hotels & Resorts Worldwide, Inc.

 

1111 Westchester Avenue

 

White Plains, New York 10604

 

Attn: President, Real Estate Group

 

Facsimile No.: (914) 640-8315

52

--------------------------------------------------------------------------------




 

With a copy to:

 

 

 

Kirkland & Ellis LLP

 

200 East Randolph Drive

 

Chicago, Illinois 60601

 

Attn: Gary E. Axelrod, Esq.

 

Facsimile No.: (312) 861-2200

 

If to Purchaser:

 

 

 

c/o Noble Investment Group, LLC

 

1100 Monarch Tower

 

3424 Peachtree Road, N.E.

 

Atlanta, Georgia  30326

 

Attn:  Mitesh B. Shah

 

Facsimile No.: (404) 262-9244

 

 

 

With a copy to:

 

 

 

Morris, Manning & Martin, LLP

 

1600 Atlanta Financial Center

 

3343 Peachtree Road, N.E.

 

Atlanta, Georgia 30326

 

Attn:  Thomas S. Gryboski, Esq.

 

Facsimile No.: (404) 365-9532

         2.          Receipt of Notices. All Notices sent by a Party (or its
counsel pursuant to Section XVI.A.4) under this Agreement shall be deemed to
have been received by the Party to whom such Notice is sent upon (i) delivery to
the address or facsimile number of the recipient Party, provided that such
delivery is made prior to 5:00 p.m. (local time for the recipient Party) on a
Business Day, otherwise the following Business Day, or (ii) the attempted
delivery of such Notice if (A) such recipient Party refuses delivery of such
Notice, or (B) such recipient Party is no longer at such address or facsimile
number, and such recipient Party failed to provide the sending Party with its
current address or facsimile number pursuant to Section XVI.A.3.

         3.          Change of Address. The Parties and their respective counsel
shall have the right to change their respective address and/or facsimile number
for the purposes of this Section XVI.A by providing a Notice of such change in
address and/or facsimile number as required under this Section XVI.A.

         4.          Delivery by Party’s Counsel. The Parties agree that the
attorney for such Party shall have the authority to deliver Notices on such
Party’s behalf to the other Party hereto.

B.      No Recordation. Purchaser shall not record this Agreement, nor any
memorandum or other notice of this Agreement, in any public records. Purchaser
hereby grants a power of attorney to Seller (which power is coupled with an
interest and shall be irrevocable) to execute and record on behalf of Purchaser
a memorandum or other notice removing this Agreement or any memorandum or other
notice of this Agreement from the public records, or evidencing the termination
of this Agreement.

53

--------------------------------------------------------------------------------




C.      Time is of the Essence. Time is of the essence of this Agreement;
provided, however, that notwithstanding anything to the contrary in this
Agreement, if the time period for the performance of any covenant or obligation,
satisfaction of any condition or delivery of any Notice or item required under
this Agreement shall expire on a day other than a Business Day, such time period
shall be extended automatically to the next Business Day.

D.      Assignment. Purchaser shall not assign this Agreement or any interest
therein to any Person, without the prior written consent of Seller, which
consent may be withheld in Seller’s sole discretion.  Notwithstanding the
foregoing, Purchaser shall have the right to designate any Affiliate as its
nominee to receive title to the Property, or assign all of its right, title and
interest in this Agreement to any Affiliate of Purchaser by providing written
notice to Seller no later than ten (10) days prior to the Closing; provided,
however, that (a) such Affiliate remains an Affiliate of Purchaser, (b)
Purchaser shall not be released from any of its liabilities and obligations
under this Agreement by reason of such designation or assignment until Closing,
at which time Purchaser shall be released, and (c) such designation or
assignment shall not be effective until Purchaser has provided Seller with a
fully executed copy of such designation or assignment and assumption instrument,
which shall (i) provide that Purchaser and such designee or assignee shall be
jointly and severally liable for all liabilities and obligations of Purchaser
under this Agreement until Closing, (ii) provide that Purchaser and its designee
or assignee agree to pay any additional transfer tax as a result of such
designation or assignment, (iii) include a representation and warranty in favor
of Seller that all representations and warranties made by Purchaser in this
Agreement are true and correct with respect to such designee or assignee as of
the date of such designation or assignment, and will be true and correct as of
the Closing, and (iv) otherwise be in form and substance satisfactory to Seller.

E.      Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties, and their respective successors and permitted
assigns.

F.      Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies on any Person other than (i) the Parties and their respective
successors and permitted assigns, and (ii) any Indemnitee to the extent such
Indemnitee is expressly provided any right of defense or indemnification in this
Agreement.

G.     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF GEORGIA, WITHOUT GIVING EFFECT TO ANY PRINCIPLES REGARDING CONFLICT OF LAWS.

H.     Rules of Construction. The following rules shall apply to the
construction and interpretation of this Agreement:

         1.          Singular words shall connote the plural as well as the
singular, and plural words shall connote the singular as well as the plural, and
the masculine shall include the feminine and the neuter, as the context may
require.

54

--------------------------------------------------------------------------------




         2.          All references in this Agreement to particular articles,
sections, subsections or clauses (whether in upper or lower case) are references
to articles, sections, subsections or clauses of this Agreement. All references
in this Agreement to particular exhibits or schedules (whether in upper or lower
case) are references to the exhibits and schedules attached to this Agreement,
unless otherwise expressly stated or clearly apparent from the context of such
reference.

         3.          The headings in this Agreement are solely for convenience
of reference and shall not constitute a part of this Agreement nor shall they
affect its meaning, construction or effect.

         4.          Each Party and its counsel have reviewed and revised (or
requested revisions of) this Agreement and have participated in the preparation
of this Agreement, and therefore any rules of construction requiring that
ambiguities are to be resolved against the Party which drafted the Agreement or
any exhibits hereto shall not be applicable in the construction and
interpretation of this Agreement or any exhibits hereto.

         5.          The terms “hereby,” “hereof,” “hereto,” “herein,”
“hereunder” and any similar terms shall refer to this Agreement, and not solely
to the provision in which such term is used.

         6.          The terms “include,” “including” and similar terms shall be
construed as if followed by the phrase “without limitation.”

         7.          The term “sole discretion” with respect to any
determination to be made a Party under this Agreement shall mean the sole and
absolute discretion of such Party, without regard to any standard of
reasonableness or other standard by which the determination of such Party might
be challenged.

I.       Severability. If any term or provision of this Agreement is held to be
or rendered invalid or unenforceable at any time in any jurisdiction, such term
or provision shall not affect the validity or enforceability of any other terms
or provisions of this Agreement, or the validity or enforceability of such
affected term or provision at any other time or in any other jurisdiction.

J.      JURISDICTION AND VENUE. ANY LITIGATION OR OTHER COURT PROCEEDING WITH
RESPECT TO ANY MATTER ARISING FROM OR IN CONNECTION WITH THIS AGREEMENT SHALL BE
CONDUCTED IN STATE COURT IN FULTON COUNTY OR THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA, IN THE STATE OF GEORGIA, AND SELLER (FOR
ITSELF AND ALL SELLER INDEMNITEES) AND PURCHASER (FOR ITSELF AND ALL PURCHASER
INDEMNITEES) HEREBY SUBMIT TO JURISDICTION AND CONSENT TO VENUE IN SUCH COURTS,
AND WAIVE ANY DEFENSE BASED ON FORUM NON CONVENIENS.

K.     WAIVER OF TRIAL BY JURY. EACH PARTY HEREBY WAIVE ITS RIGHT TO A TRIAL BY
JURY IN ANY LITIGATION OR OTHER COURT PROCEEDING WITH RESPECT TO ANY MATTER
ARISING FROM OR IN CONNECTION WITH THIS AGREEMENT.

55

--------------------------------------------------------------------------------




L.      Prevailing Party. If any litigation or other court action, arbitration
or similar adjudicatory proceeding is commenced by any Party to enforce its
rights under this Agreement against any other Party, all fees, costs and
expenses, including, without limitation, reasonable attorneys fees and court
costs, incurred by the prevailing Party in such litigation, action, arbitration
or proceeding shall be reimbursed by the losing Party; provided, that if a Party
to such litigation, action, arbitration or proceeding prevails in part, and
loses in part, the court, arbitrator or other adjudicator presiding over such
litigation, action, arbitration or proceeding shall award a reimbursement of the
fees, costs and expenses incurred by such Party on an equitable basis.

M.    Incorporation of Recitals, Exhibits and Schedules. The recitals to this
Agreement, and all exhibits and schedules (as amended, modified and supplemented
from time to time pursuant to Section XVI.N) referred to in this Agreement are
incorporated herein by such reference and made a part of this Agreement. Any
matter disclosed in any schedule to this Agreement shall be deemed to be
incorporated in all other schedules to this Agreement.

N.     Updates of Schedules. Notwithstanding anything to the contrary in this
Agreement, Seller shall have the right to amend and supplement any schedule to
this Agreement without Purchaser’s consent from time to time without Purchaser’s
consent to the extent that (i) such schedule needs to be amended or supplemented
to maintain the truth or accuracy of the applicable representation or warranty
or the information disclosed therein, and (ii) Seller did not have Knowledge as
of the time the original schedule was delivered to Purchaser of the matter being
disclosed in such amendment or supplement by providing a written copy of such
amendment or supplement to Purchaser.  If Seller makes any such amendment or
supplement to the schedules after the Effective Date (a “Post-Due Diligence
Disclosure”), then (A) such Post-Due Diligence Disclosure shall constitute a
Purchaser Closing Condition Failure if, and only if, the corresponding
representation or warranty or other information would be untrue or incorrect in
any material respect in the absence of such Post-Due Diligence Disclosure which
is amended or supplement by such Post-Due Diligence Disclosure and would result
in a material adverse effect to Purchaser’s ownership of the Property or the
conduct of the Business upon Closing, and (B) if Purchaser proceeds to Closing
notwithstanding such Post-Due Diligence Disclosure, the corresponding
representation, warranty or other information shall be deemed qualified by such
Post-Due Diligence Disclosure for the purposes of limiting the defense and
indemnification obligations of Seller under this Agreement.

O.     Entire Agreement. This Agreement and the Confidentiality Agreement set
forth the entire understanding and agreement of the Parties hereto, and shall
supersede the Letter of Intent and any other agreements and understandings
(written or oral) between the Parties on or prior to the Effective Date with
respect to the transaction described in this Agreement.

P.      Amendments, Waivers and Termination of Agreement. Except as set forth in
Section XVI.N, no amendment or modification to any terms or provisions of this
Agreement, waiver of any covenant, obligation, breach or default under this
Agreement or termination of this Agreement (other than as expressly provided in
this Agreement), shall be valid unless in writing and executed and delivered by
each of the Parties.

Q.     Not an Offer. The delivery by Seller of this Agreement executed by Seller
shall not constitute an offer to sell the Property, and Seller shall have no
obligation to sell the Property to Purchaser, unless and until all Parties have
executed and delivered this Agreement to all other Parties.

56

--------------------------------------------------------------------------------




R.     Execution of Agreement. A Party may deliver executed signature pages to
this Agreement by facsimile transmission to any other Party, which facsimile
copy shall be deemed to be an original executed signature page. This Agreement
may be executed in any number of counterparts, each of which shall be deemed an
original and all of which counterparts together shall constitute one agreement
with the same effect as if the Parties had signed the same signature page.

S.      Audit of Financial Statements. Subject to the provisions of Section
VIII.A, Purchaser may, at its sole cost and expense, engage a third-party
certified public accountant to perform audits of Seller’s books and records
which relate exclusively to the Property, including the historical financial
statements of the Property, which audits shall include all disclosures required
by generally accepted accounting principles and the Securities and Exchange
Commission regulations, specifically in accordance with Section 3.05 of
Regulation S-X and all related rules and regulations thereof; provided, however,
that (i) the completion of such audit shall not be a condition precedent to
Purchaser’s obligation to close the transactions described in this Agreement,
and (ii) Purchaser shall promptly reimburse Seller for any reasonable
out-of-pocket expenses incurred by Seller or any of its Affiliates in connection
with such audit.  Seller shall cooperate in connection with the performance of
such audits and shall provide all information reasonably requested by the
accountants performing such audits with respect to the Property, at no cost or
expense to Seller.  In connection with such audits, Seller shall provide the
accountants performing such audits with representation letters reasonably
acceptable to Seller and such accountants, at no cost or expense to the Seller. 
Purchaser may request that Starwood cause its own accountants to perform such
audits, at Purchaser’s sole cost and expense, in which case Purchaser shall
enter into a separate engagement letter with such accountants pursuant to which
Purchaser shall pay the costs of such audits.  The covenant of Seller with
respect to such audits as set forth in this Section XVI.S shall survive Closing
for a period of one (1) year.

[Remainder of page intentionally left blank;
Signatures on following pages]

57

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Party has caused this Agreement to be executed and
delivered in its name by a duly authorized officer or representative.

 

SELLER:

 

 

 

 

 

 

STARWOOD CMBS I LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

Starwood CMBS II LLC,

 

 

a Delaware limited liability company

 

Its:

Sole Member

 

 

 

 

 

 

 

By:

Starwood Checkmate Holdings LLC,

 

 

 

a Delaware limited liability company

 

 

Its:

Sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

Starwood Hotels & Resorts Worldwide, Inc.

 

 

 

 

a Maryland corporation

 

 

 

Its:

Sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

[Signatures continue on following page]

--------------------------------------------------------------------------------




 

PURCHASER:

 

 

 

NOBLE-DIAMONDROCK
PERIMETER CENTER OWNER, LLC,
a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

NOBLE PERIMETER CENTER INVESTOR, LLC,
a Georgia limited liability company

 

Its:

Special Member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Mitesh B. Shah

 

 

Title:

President


--------------------------------------------------------------------------------




LIMITED JOINDER

          Starwood hereby joins in the execution of this Agreement solely for
the purpose of guaranteeing the obligations of Seller pursuant to Section VIII.K
(the “ADA Remediation Obligations”).

          Starwood’s liability under this Limited Joinder is primary and direct
and may be enforced in full or in part, from time to time, after nonperformance
of all or any part of the ADA Remediation Obligations by Seller, in each case
without requiring the Purchaser Indemnitees to resort to any other Person,
including, without limitation, Seller, or any other right, remedy or collateral.

 

STARWOOD HOTELS & RESORTS
WORLDWIDE, INC.,
a Maryland corporation

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT

 

BY AND BETWEEN

 

STARWOOD CMBS I LLC,
a Delaware limited liability company

 

AS SELLER

 

AND

 

NOBLE-DIAMONDROCK PERIMETER CENTER OWNER, LLC,
a Delaware limited liability company

 

AS PURCHASER

 

DATED AS OF APRIL 24, 2006

 

FOR THE

 

THE WESTIN ATLANTA NORTH AT PERIMETER


--------------------------------------------------------------------------------




TABLE OF CONTENTS

ARTICLE I DEFINITIONS

1

 

1.1

Definitions

1

 

 

 

 

ARTICLE II THE PROPERTY AND LIABILITIES

10

 

2.1

Description of the Property

10

 

2.2

Excluded Property

13

 

2.3

Assumed Liabilities

14

 

2.4

Retained Liabilities

14

 

 

 

 

ARTICLE III PURCHASE PRICE

15

 

3.1

Purchase Price

15

 

3.2

Earnest Money

15

 

3.3

Payment of Purchase Price

15

 

3.4

Like-Kind Exchange

16

 

 

 

 

ARTICLE IV DUE DILIGENCE

16

 

4.1

Due Diligence

16

 

 

 

 

ARTICLE V TITLE TO THE PROPERTY

19

 

5.1

Title Commitment

19

 

5.2

Survey

19

 

5.3

Exceptions to Title

19

 

5.4

Title Policy

21

 

5.5

Conveyance of the Property

21

 

 

 

 

ARTICLE VI CONDITION OF THE PROPERTY

21

 

6.1

PROPERTY SOLD “AS IS”

21

 

6.2

LIMITATION ON REPRESENTATIONS AND WARRANTIES

21

 

6.3

RELIANCE ON DUE DILIGENCE

22

 

 

 

 

ARTICLE VII REPRESENTATIONS AND WARRANTIES

23

 

7.1

Seller’s Representations and Warranties

23

 

7.2

Purchaser’s Representations and Warranties

27

 

 

 

 

ARTICLE VIII COVENANTS

28

 

8.1

Confidentiality

28

 

8.2

Conduct of the Business.

29

 

8.3

Licenses and Permits

29

 

8.4

Employees

30

 

8.5

Bookings

32

 

8.6

Tax Contests

32

 

8.7

Notices and Filings

33

 

8.8

Access to Information

33

 

8.9

Privacy Laws

33


--------------------------------------------------------------------------------




 

8.10

Estoppels.

33

 

8.11

ADA Settlement Agreement

34

 

8.12

Further Assurances

35

 

 

 

 

ARTICLE IX CLOSING CONDITIONS

35

 

9.1

Mutual Closing Conditions

35

 

9.2

Purchaser Closing Conditions

36

 

9.3

Seller Closing Conditions

36

 

9.4

Frustration of Closing Conditions

37

 

 

 

 

ARTICLE X CLOSING

37

 

10.1

Closing Date

37

 

10.2

Closing Escrow

37

 

10.3

Closing Deliveries

38

 

10.4

Possession

40

 

 

 

 

ARTICLE XI PRORATIONS AND EXPENSES

40

 

11.1

Closing Statement

40

 

11.2

Prorations

40

 

11.3

Accounts Receivable

42

 

11.4

Transaction Costs

43

 

 

 

 

ARTICLE XII TRANSITION PROCEDURES

44

 

12.1

Safe Deposit Boxes

44

 

12.2

Baggage

44

 

12.3

Removal of IT Systems

44

 

12.4

Starwood Proprietary Property

45

 

12.5

Notice to Employees

45

 

12.6

Notice to Guests

45

 

 

 

 

ARTICLE XIII DEFAULT AND REMEDIES

45

 

13.1

Seller’s Default

45

 

13.2

Seller’s Right to Cure

46

 

13.3

Purchaser’s Default

46

 

13.4

Purchaser’s Right to Cure

46

 

13.5

LIQUIDATED DAMAGES

47

 

 

 

 

ARTICLE XIV RISK OF LOSS

47

 

14.1

Casualty

47

 

14.2

Condemnation

48

 

 

 

 

ARTICLE XV SURVIVAL, INDEMNIFICATION AND RELEASE

48

 

15.1

Survival

48

 

15.2

Indemnification by Seller

49

 

15.3

Indemnification by Purchaser

49

 

15.4

Limitations on Indemnification Obligations

49

 

15.5

Indemnification Procedure

50


--------------------------------------------------------------------------------




 

15.6

Exclusive Remedy for Indemnification Loss

51

 

15.7

RELEASE OF SELLER FOR VIOLATIONS OF APPLICABLE LAW

51

 

15.8

Liability under Deed

52

 

 

 

 

ARTICLE XVI MISCELLANEOUS PROVISIONS

52

 

16.1

Notices

52

 

16.2

No Recordation

53

 

16.3

Time is of the Essence

54

 

16.4

Assignment

54

 

16.5

Successors and Assigns

54

 

16.6

Third Party Beneficiaries

54

 

16.7

GOVERNING LAW

54

 

16.8

Rules of Construction

54

 

16.9

Severability

55

 

16.10

JURISDICTION AND VENUE

55

 

16.11

WAIVER OF TRIAL BY JURY

55

 

16.12

Prevailing Party

56

 

16.13

Incorporation of Recitals, Exhibits and Schedules

56

 

16.14

Updates of Schedules

56

 

16.15

Entire Agreement

56

 

16.16

Amendments, Waivers and Termination of Agreement

56

 

16.17

Not an Offer

56

 

16.18

Execution of Agreement

57

 

16.19

Audit of Financial Statements

57


--------------------------------------------------------------------------------




LIST OF EXHIBITS

Exhibit A

Form of Earnest Money Escrow Agreement

Exhibit B

Form of New Franchise Agreements

Exhibit C

Form of Beverage Services Agreement

Exhibit D

Form of Seller Closing Certificate

Exhibit E

Form of Deed

Exhibit F

Form of Bill of Sale

Exhibit G

Form of Assignment and Assumption of Leases, Contracts, Licenses and Permits

Exhibit H

Form of Purchaser Closing Certificate


--------------------------------------------------------------------------------




LIST OF SCHEDULES

Schedule I.A

ADA Settlement Agreement

Schedule II.A.1

Legal Description of the Land

Schedule II.A.12

Intellectual Property

Schedule II.B.7

Excluded IT Systems

Schedule V.B

Survey

Schedule V.C.1

Unpermitted Exceptions

Schedule VIII.D.1

Retained Employees


--------------------------------------------------------------------------------